As filed with the Securities and Exchange Commission on December 21, 2007 Registration No. 333-[] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REGISTRATION STATEMENT ON FORM S-3 UNDER THE SECURITIES ACT OF 1933 SUNTRUST MORTGAGE SECURITIZATION, LLC (Registrant) (Exact name of registrant as specified in its charter) Delaware 26-0751829 (State of Incorporation) (I.R.S. Employer I.D. No.) 901 Semmes Avenue Richmond, VA 23224 (804) 319-2488 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Copy to: Copy to: Robert G. Partlow Woodruff A. Polk, Esq. Kevin J. Buckley, Esq. 901 Semmes Avenue 303 Peachtree Street NE Hunton & Williams LLP Richmond, VA 23224 23rd Floor Riverfront Plaza, East Tower (804) 291-0949 (telephone) Atlanta, Georgia 30308 951 East Byrd Street (804) 291-0482 (telecopy) (404) 813-7094 (telephone) Richmond, Virginia23219-4074 (404) 214-8295 (telecopy) (804) 788-8200 (telephone) (804) 344-7999 (telecopy) (Name, address, including zip code and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this Registration Statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o If this form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o CALCULATION OF REGISTRATION FEE Title of Securities Being Registered Amount to be Registered* Proposed Maximum Offering Price Per Unit* Proposed Maximum Aggregate Offering Price* Amount of Registration Fee Mortgage-Backed Pass-Through Certificates and Mortgage-Backed Notes $5,000,000,000 100% $5,000,000,000 $153,500.00 *Estimated solely for calculating the registration fee pursuant to Rule 457(a). The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. The depositor may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. The prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Prospectus SUBJECT TO COMPLETION, DATED DECEMBER 21, 2007 SunTrust Mortgage Securitization, LLC Depositor SunTrust Mortgage, Inc. Sponsor Pass-Through Certificates Mortgage-Backed Notes Issuable in Series Consider carefully the risk factors beginning on page 7 in this prospectus. Your securities will represent obligations of your issuing entity only and will not represent interests in or obligations of SunTrust Mortgage Securitization, LLC or any of its affiliates.Unless expressly provided in the accompanying prospectus supplement, your securities are not insured or guaranteed by any person. These securities are not deposits or other obligations of a bank and are not insured by the FDIC or any other government agency. This prospectus may be used to offer and sell any series of securities only if accompanied by the prospectus supplement for that series.Please read both documents carefully to understand the risks associated with these investments. This prospectus is not an offer to sell securities in any state where the offer or sale is not permitted. The Securities SunTrust Mortgage Securitization, LLC may offer to sell pass-through certificates or mortgage-backed notes in one or more series with one or more classes. ·Each issuance of securities will have its own series designation. ·Each class of securities will evidence either an ownership interest in the assets of an issuing entity or will evidence a debt obligation of an issuing entity, secured by the assets of the related issuing entity. ·Each class of securities will be rated in one of the four highest rating categories by at least one nationally recognized statistical rating organization. ·Holders of the securities will receive any interest and principal payments to which such holders are entitled from collections on their issuing entity’s assets but have no entitlement to payments from other assets of SunTrust Mortgage Securitization, LLC. ·No market will exist for the securities of any series before they are issued and no assurances can be given that a secondary market for the securities will develop or, if developed, will continue. The assets of each issuing entity may include ·various types of one- to four-family residential first lien mortgage loans, as well as junior-lien mortgage loans ·cooperative apartment loans ·non-conforming mortgage loans that do not qualify for purchase by government sponsored agencies ·mortgage pass-through or mortgage participation certificates issued or guaranteed by Ginnie Mae, Fannie Mae or Freddie Mac ·mortgage pass-through or mortgage participation certificates or other mortgage-backed securities issued or guaranteed by private entities ·beneficial interests in these items. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined that this prospectus is accurate or complete.Any representation to the contrary is a criminal offense. December 21, 2007 IMPORTANT NOTICE ABOUT INFORMATION PRESENTED IN THIS PROSPECTUS AND THE ACCOMPANYING PROSPECTUS SUPPLEMENT We provide information to you about your investment in two separate documents: this prospectus, which provides general information, some of which may not apply to your series of securities, and the accompanying prospectus supplement, which will describe the specific terms of your series of securities, including: · the principal amount, interest rate and authorized denominations of each class of securities · the timing of interest and principal payments · statistical and other information about the specific assets of your issuing entity · information concerning any seller of the trust assets · information concerning any servicer of the trust assets · information about credit enhancement for each class · the ratings for each class · the method for selling your securities. You should rely only on the information provided in this prospectus and the accompanying prospectus supplement, including the information incorporated by reference.We have not authorized anyone to provide you with different information.The securities are not offered in any state where the offer is not permitted.Do not assume that the information provided in this prospectus or any prospectus supplement is accurate as of any date other than the date on the front cover of these documents.We have included cross-references in this prospectus and in the accompanying prospectus supplement to captions in these materials where you can find further related discussions.You can find a listing of the pages where capitalized terms used in this prospectus are defined under the caption “Index of Significant Terms” beginning on page 115 of this prospectus. Incorporation of Certain Documents by Reference The Securities and Exchange Commission allows us to “incorporate by reference” information that we file with them, which means that we can disclose important information to you by referring you to those documents.The information incorporated by reference is an important part of this prospectus, and information incorporated by reference that we file later with the Securities and Exchange Commission will automatically update and supersede this information. All documents filed by us with respect to an issuing entity referred to in the accompanying prospectus supplement and the related series of securities after the date of this prospectus and before the end of the related offering pursuant to Section 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended, are incorporated by reference in this prospectus and are a part of this prospectus from the date of their filing.Any statement contained in a document incorporated by reference in this prospectus is modified or superseded for all purposes of this prospectus to the extent that a statement contained in this prospectus (or in the accompanying prospectus supplement) or in any other subsequently filed document that also is incorporated by reference differs from that statement.Any statement so modified or superseded shall not, except as so modified or superseded, constitute a part of this prospectus.If so specified in any such document, such document shall also be deemed to be incorporated by reference in the registration statement of which this prospectus forms a part. We will provide, without charge to each person to whom a copy of this prospectus and any related prospectus supplement is delivered, a copy of any documents incorporated by reference herein.You may request a copy by writing or telephoning us at our principal executive offices at the following address: SunTrust Mortgage Securitization, LLC 901 Semmes Avenue Richmond, VA 23224 (804) 319-2488 TABLE OF CONTENTS Page SUMMARY OF PROSPECTUS 1 RISK FACTORS 7 The assets of your issuing entity are the only source of payments for your securities 7 The timing and amount of prepayments on your securities could reduce your yield to maturity 7 The payment performance of your securities will be related to the payment performance of your trust assets and there may be greater risk of loss associated with certain types of trust assets 8 Mortgage loans with interest-only payments and other non-level amortizing loans 10 Mortgage loans with high original loan-to-value ratios may present a greater risk of loss 10 Mortgage loans with higher combined loan-to-value ratios may be subject to higher levels of default 10 Mortgage loans originated pursuant to alternative documentation programs may have a greater risk of default 11 Consumer protection laws may adversely affect your issuing entity’s assets 11 A significant percentage of cooperative loans may adversely affect your investment in the securities 12 Application of Servicemembers Civil Relief Act and similar laws may reduce the interest rate borrowers are required to pay on mortgage loans and limit remedies upon default 12 Regional economic downturns and the decline in the value of mortgaged properties could result in losses 12 State law may limit the servicer’s ability to foreclose on assets in a manner that maximizes your return 13 The mortgaged properties are subject to environmental risks and the cost of repair may increase losses on the mortgage loans 13 If amounts in any pre-funding account are not used to purchase trust assets, you may receive a prepayment on the related securities 13 Credit enhancement may not cover all losses on your securities 14 Holders of subordinate securities may bear a disproportionate risk of loss on the trust assets 14 The subordination of other classes to your class may not protect you from all losses 14 You may experience delays or reductions of distributions on your securities if the transfer of assets to your issuing entity is not considered a sale 15 The period from the end of the interest accrual period to the related distribution date may reduce the effective yield of your securities 15 Exercise of any right of optional termination or redemption may affect the yield to maturity on your securities 15 Failure of the seller to repurchase or replace a mortgage loan may result in losses 15 There is a possibility that, upon an optional termination of an issuing entity, the proceeds may be less than the outstanding principal amount of the securities plus accrued interest 16 You may have income for tax purposes prior to your receipt of cash 16 ERISA plans that invest in the securities must follow technical benefit plan regulations 17 The ratings provided by the rating agencies do not purport to address all risks contained in your investment 17 Your ability to resell your securities may be limited 17 Lack of liquidity in the secondary market may adversely affect your securities 17 Book-entry registration may affect the liquidity of your securities 17 Certain securities may not be appropriate for all investors 18 DESCRIPTION OF THE SECURITIES 19 General 19 Principal and Interest Distributions 20 Allocation of Realized Losses 21 Valuation of Mortgage Loans 22 Pledge of Servicing Rights 22 Optional Redemption or Termination 22 Maturity And Prepayment Considerations 23 YIELD CONSIDERATIONS 24 THE ISSUING ENTITIES 25 General 25 Assignment of Trust Assets 26 The Trust Assets 27 Agency Securities, Government Obligations and Mortgage Pass-Through Certificates 28 Private Mortgage-Backed Securities 29 Mortgage Loan Information in Prospectus Supplements 31 Substitution of Trust Assets 31 Pre-Funding Account 32 Accounts 33 Cash Flow Agreements 34 Credit Enhancement 34 Overcollateralization 34 Subordinate Securities 35 Shifting Interest Structures 35 Cross-Support Provisions 35 Letters of Credit 36 Reserve Fund or Accounts 36 Financial Guarantee Insurance Policies 36 Primary Mortgage Insurance 36 Pool Insurance 37 Hazard Insurance Policies 37 Standard Hazard Insurance Policies 37 Borrower Bankruptcy Insurance on the Mortgage Loans 39 Fidelity Bonds and Errors and Omissions Insurance 40 Investment of Funds 40 THE SPONSOR AND THE DEPOSITOR 40 The Sponsor 40 The Depositor 40 ORIGINATION AND SALE OF MORTGAGE LOANS 41 Origination of the Mortgage Loans 41 Delivery of Mortgage Loan Documents 41 Representations and Warranties 42 STATIC POOL INFORMATION 43 SALE AND SERVICING OF THE TRUST ASSETS 44 General 44 The Servicers 45 Evidence as to Compliance 47 CERTAIN TERMS OF THE POOLING AND SERVICING AGREEMENT AND THE INDENTURE 48 General 48 Master Servicer and Trust Administrator 48 Trust Administration 48 Retained Interest; Servicing Compensation and Payment of Expenses 49 The Trustee 49 Amendment 50 Servicer Events of Default 50 (ii) Rights Upon Event of Default 51 Termination 52 Certain Terms of the Indenture 52 Discharge of the Indenture 54 REPORTS TO SECURITYHOLDERS 54 CERTAIN LEGAL ASPECTS OF MORTGAGE LOANS 55 General 55 Mortgage Loans 55 Interest In Real Property 55 Foreclosure 55 Junior Mortgages 57 Rights of Reinstatement and Redemption 57 Cooperative Loans 58 Consumer Protection Laws with Respect to Mortgage Loans 59 Anti-Deficiency Legislation and Other Limitations on Lenders 60 Servicemembers Civil Relief Act and Similar State-Enacted Legislation 61 Environmental Considerations 61 “Due-on Sale” Clauses 63 Enforceability of Prepayment and Late Payment Fees 63 Equitable Limitations on Remedies 64 Secondary Financing; Due-on-Encumbrance Provisions 64 Alternative Mortgage Instruments 64 Forfeitures in Drug and RICO Proceedings 65 Certain Legal Aspects of the Mortgage-Related Assets 65 USE OF PROCEEDS 65 FEDERAL INCOME TAX CONSIDERATIONS 65 General 66 Opinions 66 REMIC Certificates 67 Grantor Trusts 93 Debt Securities and Partnership Trusts 99 Taxation of Debt Securityholders 100 Taxation of Owners of Partnership Securities 100 STATE, LOCALAND OTHER TAX CONSIDERATIONS 104 ERISA CONSIDERATIONS 104 General 104 Plan Assets 105 Possible Exemptive Relief 106 The Underwriter Exemption 106 Consultation with Counsel 110 Certain Required Representations 111 LEGAL INVESTMENT CONSIDERATIONS 111 PLAN OF DISTRIBUTION 113 RATINGS 113 ADDITIONAL INFORMATION 114 (iii) INDEX OF SIGNIFICANT TERMS 115 ANNEX I 117 Book-Entry Procedures and Definitive Certificates 117 Global Clearance, Settlement and Tax Documentation Procedures 120 Secondary Market Trading 121 Certain U.S. Federal Income Tax Documentation Requirements 122 (iv) SUMMARY OF PROSPECTUS This summary is qualified in its entirety by reference to the detailed information appearing elsewhere in this prospectus and in the related prospectus supplement.To understand all of the terms of a series of securities, please read this entire document and the accompanying prospectus supplement carefully. Securities An issuing entity will issue either pass-through certificates (“certificates”) or mortgage-backed notes (“notes,” and together with the certificates, the “securities”), which securities will be issued from time to time in series.Certificates generally will be issued pursuant to a pooling and servicing agreement.Notes generally will be issued pursuant to the terms of a transfer and servicing agreement and an indenture.A pooling and servicing agreement, a transfer and servicing agreement or an indenture will be referred to individually as an “agreement” and collectively as the “agreements.” Sponsor SunTrust Mortgage, Inc., a Virginia corporation, or another entity named in the related prospectus supplement. Seller Each of the sellers of mortgage loans or other trust assets to SunTrust Mortgage Securitization, LLC pursuant to a purchase agreement.Sellers may include the sponsor and its affiliates. Depositor SunTrust Mortgage Securitization, LLC, a Delaware limited liability company and wholly-owned subsidiary of SunTrust Mortgage, Inc., the sponsor.The depositor will acquire assets from each seller, and will transfer the assets to each issuing entity.It is not expected that the depositor will have any business operations other than offering the securities and related activities. Issuing Entity A New York common law trust created pursuant to a pooling and servicing agreement, in connection with the issuance of certificates, or a Delaware statutory trust created pursuant to an owner trust agreement, in connection with the issuance of notes. Master Servicer A master servicer may supervise the servicing of the mortgage loans of an issuing entity for certain series.Upon a default by a servicer, the master servicer generally will assume the primary servicing responsibilities with respect to the mortgage loans serviced by the defaulting servicer or engage a successor servicer.Any master servicer will be identified in the related prospectus supplement. Servicer Mortgage loans will be serviced by one or more servicers as identified in the prospectus supplement.Unless otherwise specified in the related prospectus supplement, SunTrust Mortgage, Inc. shall serve as the servicer. Subservicer Certain of the servicing functions may be performed by one or more subservicers as identified in the related prospectus supplement.The duties and responsibilities of a servicer may be performed by one or more subservicers.Unless otherwise specified, a master servicer, servicer or subservicer may be referred to generally as a “servicer.” Special Servicer Certain of the servicing functions with respect to certain mortgage loans may be performed by one or more special servicers as identified in the related prospectus supplement.The duties and responsibilities of any special servicer will be described in the related prospectus supplement. Custodian Each custodian under the applicable pooling and servicing agreement or custodial agreement, as identified in the related prospectus supplement. Trustee Each trustee under the applicable pooling and servicing agreement, as identified in the related prospectus supplement. Owner Trustee Each owner trustee identified in the related trust agreement, which acts on behalf of the issuing entity and named as such in the related prospectus supplement. Indenture Trustee Each indenture trustee under the applicable indenture and named as such in the related prospectus supplement. Trust Administrator The trust administrator, if any, under the applicable pooling and servicing agreement or indenture and named as such in the related prospectus supplement. Trust Assets Your issuing entity primarily will include mortgage loans, mortgage-related assets and related credit enhancement accounts or similar assets as discussed herein and in the related prospectus supplement or cash designated to acquire mortgage loans. Mortgage Loans Mortgage loans may include various types of one-to-four-family first lien and junior lien mortgage loans including the following: ·fixed rate loans ·adjustable-rate loans ·interest only mortgage loans ·subsidy loans ·buy-down loans ·pledged asset loans ·balloon loans ·cooperative loans ·non-conforming mortgage loans that do not qualify for purchase by government sponsored agencies ·beneficial interests in these items. Mortgage-Related Assets Mortgage-backed securities issued by Fannie Mae, Freddie Mac, Ginnie Mae, or a private issuer. Pre-Funding Account An account containing funds deposited on the closing date to be used to acquire mortgage loans within one yearof the issuance of securities. Credit Enhancement One or more items as described under “Credit Enhancement” in this prospectus and the related prospectus supplement. Important Dates and Periods The following are certain significant dates and periods related to your securities: DistributionDate The business day set forth in the related prospectus supplement on which distributions or payments are made to the securityholders of record at the close of business on the related record date. 2 Remittance Date The business day set forth in the related prospectus supplement on which the servicer remits collections on the trust assets and advances, if any, to the master servicer or the trustee. Determination Date The business day set forth in the related pooling and servicing agreement or indenture, as applicable, on which the servicer is required to determine, among other things, the amounts to be advanced in respect of delinquent mortgage loans. Record Date Unless otherwise specified in the related prospectus supplement, with respect to fixed rate securities, the last business day of the calendar month preceding the distribution date.Unless otherwise specified in the related prospectus supplement, with respect to floating rate securities, the business day preceding the distribution date; provided however, that in the case of certificated securities, the record date will be the last day of the calendar month preceding the distribution date. Interest Accrual Period Unless otherwise specified in the related prospectus supplement, with respect to fixed rate securities, the calendar month preceding the distribution date.Unless otherwise specified in the related prospectus supplement, with respect to floating rate securities, the period from the preceding distribution date through the business day preceding the distribution date. Due Period Unless otherwise specified in the related prospectus supplement, with respect to a distribution date, the period from the second day of the calendar month preceding the calendar month in which the distribution date occurs through the first day of the calendar month in which the distribution date occurs. Prepayment Period The period set forth in the related prospectus supplement. Credit Enhancement If so provided in the related prospectus supplement, partial or full protection against certain defaults and losses on the trust assets may be provided to one or more classes of securities by one or more types of credit enhancement.Credit support may include internal structural features and support, such as overcollateralization, subordination and shifting interest structures, or external credit support, such as letters of credit, insurance policies and reserve funds, or a combination of such forms.The amount and types of coverage, the identification of the entity providing the coverage and related information with respect to each type of credit enhancement will be described in the related prospectus supplement.The prospectus supplement also will describe the credit support of any financial assets that are included in the related issuing entity.See “Risk Factors—Credit enhancement may not cover all losses on your securities” in this prospectus. Advances The servicers may be obligated as part of their servicing responsibilities to make certain advances that in the applicable servicer’s good faith judgment it deems recoverable with 3 respect to delinquent scheduled payments of principal and interest on mortgage loans. The servicers also may be obligated to advance delinquent payments of taxes, insurance premiums and escrowed items, as well as liquidation-related expenses with respect to mortgage loans. Niether SunTrust Mortgage, Inc. nor any of its affiliates will have any responsibility to make such advances other than in a capacity as a servicer. Advances made by any servicers will be reimbursable generally from subsequent recoveries in respect of such mortgage loans and otherwise to the extent described in this prospectus and in the related prospectus supplement. The prospectus supplement will describe any advance obligations in connection with the mortgage loans included in your issuing entity. See "Sale and Servicing of the Trust Assts" in this prospectus. Optional Termination or Redemption If so specified in the related prospectus supplement, a series of securities may be subject to optional early termination through the repurchase of the trust assets of your issuing entity by the party specified in the related prospectus supplement, under the circumstances and in the manner set forth in the related prospectus supplement.If so provided in the related prospectus supplement, upon the reduction of the certificate principal amount of a specified class or classes of securities to a specified percentage or amount on and after a date specified in such prospectus supplement, the party specified in the related prospectus supplement will solicit bids for the purchase of all of the trust assets of the related issuing entity, or of a sufficient portion of such trust assets to retire such class or classes, or purchase such trust assets at a price set forth in the related prospectus supplement.In addition, if so provided in the related prospectus supplement, the securities of a series may be redeemed prior to their final scheduled distribution date at the option of the seller, the trustee, the trust administrator, the servicer or another party, by the purchase of the outstanding securities of such series under the circumstances and in the manner provided in the related prospectus supplement.If an election is made to treat the issuing entity (or one or more segregated pools of assets of such issuing entity) as one or more “real estate mortgage investment conduits,” any optional termination or redemption will be permitted only pursuant to a “qualified liquidation,” as defined under Section 860F of the Internal Revenue Code of 1986, as amended.See “Risk Factors—Exercise of any right of optional termination or redemption will affect the yield to maturity on your securities” and “Description of the Securities—Optional Redemption or Termination”in this prospectus. 4 Book-Entry Securities If so provided in the related prospectus supplement, one or more classes of the securities will initially be represented by one or more certificates or notes, as applicable, registered in the name of Cede & Co., as the nominee of DTC.No person acquiring an interest in securities so registered will be entitled to receive a definitive certificate or note, as applicable, representing such person’s interest except in the event that definitive certificates or notes, as applicable, are issued under the limited circumstances described in this prospectus.See “Risk Factors—Book-entry registration may affect the liquidity of your securities” and “Annex I—Book-Entry Procedures and Definitive Certificates” in this prospectus. Tax Status of the Securities The federal income tax considerations to securityholders will vary depending on whether one or more elections are made to treat the related issuing entity or specified portions thereof as one or more REMICs under the provisions of the Internal Revenue Code.The prospectus supplement for each series of securities will specify whether such an election will be made.The opinion of Hunton & Williams LLP, counsel to the depositor, is contained in this prospectus regarding the federal income tax treatment of each class of securities.See “Federal Income Tax Considerations—General”in this prospectus. If an election is made to treat all or a portion of the issuing entity relating to a series of securities as a REMIC, each class of securities of each series will constitute, in whole or in part, “regular interests” in a REMIC or “residual interests” in a REMIC. A series of securities also may be issued pursuant to an arrangement to be classified as a grantor trust under Subpart E, Part I of Subchapter J of the Code.In that case, holders of securities generally will be treated as the owners of a pro rata undivided interest in each of the trust assets of the issuing entity. If an issuing entity is classified as a partnership for federal income tax purposes, the issuing entity will not be treated as an association or a publicly traded partnership taxable as a corporation as long as all of the provisions of the applicable agreement are complied with and the statutory and regulatory requirements are satisfied.If notes are issued by an owner trust, such notes generally will be treated as indebtedness for federal income tax purposes. If one or more REMIC elections are made, certificates that are regular interests will be treated as newly issued debt instruments of the REMIC and must be accounted for under an accrual method of accounting.Certificates that are residual interests are not treated as debt instruments, but rather must be treated according to the rules prescribed in the Internal Revenue Code for REMIC residual interests, including restrictions on transfer and the reporting of net income or loss of the REMIC, including the possibility of a holder of such certificate having taxable income without a corresponding distribution of cash to pay taxes currently due. 5 The material federal income tax considerations for investors associated with the purchase, ownership and disposition of the securities are set forth in this prospectus under "Federal Income Tax Considerations." The material federal income tax considerations for investors associated with the purchase, ownership and disposition of the offered securities of a series will be set forth under the heading "Federal Income Tax Consideraions" in the related prospectus supplement. See "Federal Income Tax Considerations" in this prospectus. ERISA Considerations A fiduciary of an employee benefit plan and certain other retirement plans and arrangements, including individual retirement accounts, annuities, Keogh plans, that is subject to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), Section4975 of the Code, or similar law should carefully review with its legal advisors whether the purchase or holding of securities could give rise to a transaction that is prohibited or is not otherwise permissible under either ERISA, Section4975 of the Code, or similar law.See “ERISA Considerations” in this prospectus and in the related prospectus supplement. Legal Investment The prospectus supplement will specify which, if any, of the classes of offered securities will constitute “mortgage related securities” for purposes of the Secondary Mortgage Market Enhancement Act of 1984 (“SMMEA”).Securities designated as qualifying as “mortgage related securities” will continue to qualify as such for so long as they are rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization.Classes of securities that qualify as “mortgage related securities” under SMMEA will be legal investments for persons, trusts, corporations, partnerships, associations, business trusts and business entities (including depository institutions, life insurance companies and pension funds) created pursuant to or existing under the laws of the United States or of any state whose authorized investments are subject to state regulation to the same extent as, under applicable law, obligations issued by or guaranteed as to principal and interest by the United States or any agency or instrumentality thereof constitute legal investments for any such entities.Investors should consult their own legal advisors regarding applicable investment restrictions and the effect of such restrictions on the purchase of any class of securities and the liquidity of any investment in any class of securities.See “Legal Investment Considerations”in this prospectus and in the related prospectus supplement. Ratings It is a condition to the issuance of the offered securities that they be rated in one of the four highest rating categories by at least one nationally recognized statistical rating organization.See “Ratings” in this prospectus and the related prospectus supplement. 6 RISK FACTORS An investment in the securities involves significant risks.You should carefully consider the following information and the information in the accompanying prospectus supplement under the caption “Risk Factors” in deciding whether to purchase the securities. The assets of your issuing entity are the only source of payments for your securities Your securities will be payable solely from the assets of your issuing entity, including any credit enhancement, and will not have any claims against the assets of any other issuing entity or recourse to any other party.Your securities will not represent an interest in or obligation of SunTrust Mortgage Securitization, LLC, the sponsor, or any master servicer, servicer, subservicer, seller, trustee, any of their affiliates, or any other person. Since certain representations and warranties with respect to the trust assets may have been made and/or assigned in connection with transfers of the trust assets prior to the closing date, the rights of the trustee and the securityholders with respect to such representations or warranties will be limited to their rights as an assignee thereof. Neither your securities nor the underlying trust assets will be guaranteed or insured by any governmental agency or instrumentality, by SunTrust Mortgage Securitization, LLC, the sponsor, or any master servicer, servicer, subservicer, seller, trustee, any of their affiliates, or by any other person, unless specifically identified as guaranteed or insured in the related prospectus supplement. Proceeds of the trust assets included in the related issuing entity for each series of securities (including the assets and any form of credit enhancement) will be the sole source of payments on the securities, and there will be no recourse to the depositor or any other entity in the event that these proceeds are insufficient or otherwise unavailable to make all payments provided for under the securities.As a result, you must depend on payments on the mortgage loans and any related credit enhancement for the required payments on your securities. In addition, certain amounts remaining in certain funds or accounts, including the custodial account, the collection account and any accounts maintained as credit enhancement, may be withdrawn under certain conditions, as described in the related prospectus supplement.In the event of such withdrawal, such amounts will not be available for future payments of principal of or interest on the securities. The timing and amount of prepayments on your securities could reduce your yield to maturity Prepayment Prepayment levels are affected by a variety of economic, geographic, tax, legal, and other factors, including: · the extent of prepayments on the mortgage loans in your issuing entity · how payments of principal are allocated among the classes of securities of a series, as specified in the prospectus supplement · if any party has an option to terminate your issuing entity or redeem the securities early, the effect of the exercise of the option · the rate and timing of defaults and losses on the assets in your issuing entity · whether or not the underlying mortgage loans have prepayment penalties · the extent that amounts in any pre-funding account have not been used to purchase additional assets for your issuing entity 7 · repurchases of assets in your issuing entity as a result of material breaches of representations and warranties made by the depositor, the servicer or the seller. The mortgage loans included in your issuing entity generally may be prepaid at any time.When interest rates decline, home buyers are more likely to prepay their mortgage loans so that they may obtain lower alternative financing on their homes.In this event, you may not be able to reinvest the proceeds of prepayments in another investment of similar credit risk and yield.Conversely, prepayments are likely to decline if interest rates rise and you may be unable to invest significant prepayment proceeds in investments of similar credit risk and higher yield. Yield In general, if you purchased your securities at a price greater than their original principal amount, your investment will become less valuable if prepayments occur at a rate faster than you anticipate.Conversely, if you purchased your securities at a price less than their initial principal amount, your investment will become less valuable if prepayments occur at a rate slower than you anticipate.The sensitivity of your securities to prepayments will be magnified by any disproportionate allocation of principal or interest.If your securities are entitled to receive a disproportionate allocation of principal or interest, you could fail to recover your initial investment if prepayments occur differently than you anticipate. The yield to maturity on certain classes of securities, including securities with disproportionate allocations of interest, securities with an interest rate that fluctuates inversely with an index or certain other classes in a series, may be more sensitive to the rate of prepayments on the mortgage loans and to the occurrence of an early retirement of the securities than other classes of securities. The payment performance of your securities will be related to the payment performance of your trust assets and there may be greater risk of loss associated with certain types of trust assets The trust assets backing your securities include mortgage loans.In the event that the mortgaged properties fail to provide adequate security for the mortgage loans included in your issuing entity, resulting losses not covered by credit support will be allocated to the securities (other than notes) in the manner described in the related prospectus supplement.We cannot assure you that the values of the mortgaged properties have remained or will remain at the appraised values on the dates of origination of the mortgage loans.Certain mortgage loans may have a greater likelihood of delinquency, foreclosure, and loss.You should consider the following risks associated with mortgage loans included in your issuing entity. Non-conforming Loans Non-conforming mortgage loans are mortgage loans that do not qualify for purchase by government sponsored agencies such as Fannie Mae and Freddie Mac.This is due primarily to credit characteristics that do not satisfy Fannie Mae and Freddie Mac guidelines, including borrowers whose creditworthiness and repayment ability do not satisfy Fannie Mae and Freddie Mac underwriting standards and borrowers who may have a record of derogatory credit items.Accordingly, non-conforming mortgage loans are likely to experience rates of delinquency, foreclosure and loss that are higher, and may be substantially higher, than mortgage loans originated in accordance with Fannie Mae or Freddie Mac standards.The principal differences between conforming mortgage loans and non-conforming mortgage loans include the applicable loan-to-value ratios, the credit and income histories of the borrowers, the documentation required for approval of the mortgage loans, the types of properties securing the mortgage loans, the loan sizes and the occupancy status.The interest rates charged on non-conforming mortgage loans are often higher than those charged on conforming mortgage loans.The combination of different underwriting criteria and higher rates of interest may also lead to higher delinquency, foreclosure and losses on non-conforming mortgage loans. Junior Lien Mortgage Loans Your issuing entity may contain mortgage loans secured by junior liens and the senior lien mortgage loans may not be included in your issuing entity.A decline in residential real estate values could reduce the value of a mortgaged property securing a junior lien mortgage loan to below that of all liens on the mortgaged property. 8 Because mortgage loans secured by junior liens are subordinate to the rights under senior liens, a decline would adversely affect the position of the junior lienholder before having any affect on the position of the senior lienholder.Interest rates, the condition of the mortgaged property and other factors may also reduce the value of the mortgaged property.This reduction of value will reduce the likelihood that, in the event of a default by the borrower, liquidation or other proceeds will be sufficient to repay amounts owing on the junior lien mortgage loan. Other factors may influence the prepayment rate of junior lien mortgage loans.These include the amount of, and interest on, the senior mortgage loan and the use of senior lien mortgage loans as long-term financing for home purchases and junior lien mortgage loans as shorter-term financing.Accordingly, junior lien mortgage loans may experience a higher rate of prepayments than senior lien mortgage loans.Any future limitations on the rights of borrowers to deduct interest payments on junior lien mortgage loans for federal income tax purposes may increase the rate of prepayments on junior lien mortgage loans. Negatively Amortizing Loans The principal balance of a mortgage loan that is subject to negative amortization could be increased to an amount at or above the value of the underlying mortgaged property, increasing the likelihood of default.To the extent that losses are not covered by credit support, your issuing entity will bear the risk of loss resulting from default by borrowers and will look primarily to the value of the mortgaged properties for recovery of the outstanding principal and unpaid interest on defaulted mortgage loans. Buydown Mortgage Loans Some mortgage loans are subject to temporary buydown plans in which the monthly payments made by the borrower during the early years of the mortgage loan will be less than the scheduled monthly payments on the mortgage loan.The difference will be made up from an amount contributed by the borrower, the seller of the mortgaged property or another source and placed in a custodial account, investment earnings on the amount, if any, contributed by the borrower, or additional buydown funds to be contributed over time by the borrower’s employer or another source.Generally, the borrower under each buydown mortgage loan will be qualified at the lower monthly payment.Accordingly, the repayment of a buydown mortgage loan is dependent on the ability of the borrower to make larger monthly payments after the buydown funds are depleted and, for some buydown mortgage loans, during the initial buydown period.If a borrower is not able to make larger monthly payments there could be losses on the mortgage loan.If these losses are not covered by credit support, they could adversely affect your yield to maturity. Balloon Loans Certain mortgage loans may not be fully amortizing (or may not amortize at all) over their terms to maturity and will require substantial payments of principal at their stated maturity.Mortgage loans of this type involve a greater degree of risk than fully amortizing loans because the ability of a borrower to make a balloon payment typically will depend upon his ability either to refinance the entire loan or to sell the mortgaged property at a price sufficient to permit him to make the balloon payment.The ability of a borrower to accomplish either of these goals will be affected by a number of factors, including the value of the mortgaged property, the level of mortgage rates, the borrower’s equity in the mortgaged property, prevailing general economic conditions and the availability of credit for loans secured by comparable real properties. Adjustable Rate Mortgage Loans The interest rates on adjustable rate mortgage loans will adjust periodically, generally after an initial period during which the interest rate is fixed.Adjustable rates generally equal the sum of an index, for example, one-month LIBOR, and a margin.When an index adjusts, the amount of a borrower’s monthly payment will change.As a result, borrowers on adjustable rate mortgage loans may be more likely to default on their obligations than borrowers on mortgage loans bearing interest at fixed rates.In addition, some adjustable rate mortgage loans allow the borrower to elect to convert his mortgage loan to a fixed rate mortgage loan.A seller of convertible mortgage loans may be required to repurchase a convertible mortgage loans if the borrower elects conversion.This repurchase of a convertible mortgage loan will have the same effect on your investment as a repayment in full of the 9 mortgage loan.If your issuing entity includes convertible mortgage loans with this repurchase obligation, your securities may experience a higher rate of prepayment than would otherwise be the case. Limited Recourse and Non-Recourse Obligations Some or all of the mortgage loans included in your issuing entity may be nonrecourse assets or assets for which recourse may be restricted or unenforceable.As to those mortgage loans, recourse in the event of borrower default will be limited to the specific real property and other assets, if any, that were pledged to secure the mortgage loan.However, even with respect to those mortgage loans that provide for recourse against the borrower and its assets generally, there can be no assurance that enforcement of the recourse provisions will be practicable, or that the other assets of the borrower will be sufficient to permit a recovery in excess of the liquidation value of the mortgaged property. Mortgage loans with interest-only payments and other non-level amortizing loans Certain of the mortgage loans may provide for payment of interest only, but no payment of principal, for a specified initial period following the origination of the mortgage loan.Following such interest-only period, the scheduled payment with respect to each of these mortgage loans will be increased to an amount sufficient to amortize the principal balance of the mortgage loan over the remaining term and to pay interest at the mortgage interest rate.The presence of these mortgage loans in an issuing entity will, absent other considerations, result in longer weighted average lives of the related securities than would have been the case had the issuing entity included no loans with an interest-only period.If you purchase such securities at a discount, you should consider that the extension of weighted average lives could result in a lower yield than would be the case if these mortgage loans provided for the payment of principal and interest on every payment date.In addition, a borrower may view the absence of any obligation to make payment of principal during such period as a disincentive to prepayment.If a recalculated scheduled payment as described above is substantially higher than a borrower’s previous interest-only scheduled payment, that loan may be subject to an increased risk of delinquency, loss and/or prepayment.In addition, to the extent that SunTrust Mortgage, Inc. or other lenders may provide streamlined refinancing options for mortgage loans at the beginning of a mortgage loan’s amortization period, the availability of such refinancing options may result in an increased risk of prepayment. Certain of the mortgage loans may provide for the payment of principal on the basis of a non-level amortization schedule.The required amount of principal to be paid by the borrower may increase during the term of the mortgage loan and the borrower may not be able to pay a scheduled payment that is substantially higher than a previous scheduled payment.As a result, a non-level amortizing loan may be subject to an increased risk of delinquency, loss and/or prepayment. Mortgage loans with high original loan-to-value ratios may present a greater risk of loss Mortgage loans with high loan-to-value ratios may be more likely to experience borrower default and foreclosure than mortgage loans with low original loan-to-value ratios.Moreover, a high rate of foreclosure on mortgage loans with high original loan-to-value ratios is likely to result in significant losses on such mortgage loans and such loans are more likely to be subject to a judicial reduction of the loan amount in bankruptcy or other proceedings than mortgage loans with lower original loan-to-value ratios.If a court relieves a borrower’s obligation to repay amounts otherwise due on a mortgage loan, none of the servicer, any subservicer, any master servicer or any other party will be required to advance funds in respect of such relieved amounts, and any loss in respect thereof may reduce the amount available to be paid to on your securities. Mortgage loans with higher combined loan-to-value ratios may be subject to higher levels of default At the time of origination of certain of the first lien mortgage loans, the related borrowers may also have obtained second lien mortgage loans secured by the same mortgaged properties that secure the borrowers’ mortgage loans included in the issuing entity.Mortgage loans with higher combined loan-to-value ratios may experience higher rates of default than loans with lower combined loan-to-value ratios due to the limited equity of the related borrowers’ in the related mortgaged properties.Investors also should be aware that borrowers may obtain secondary 10 mortgage financing secured by their mortgaged properties following the date of origination of the first lien mortgage loans included in the issuing entity. Mortgage loans originated pursuant to alternative documentation programs may have a greater risk of default Certain of the mortgage loans were originated under alternative documentation programs, such as stated income documentation programs, which do not require verification of the borrower’s income.Alternative documentation mortgage loans may involve a greater risk of default than full documentation mortgage loans with income verification. Consumer protection laws may adversely affect your issuing entity’s assets The trust assets in your issuing entity and any mortgage loans underlying any mortgage certificates may also be subject to federal, state and local laws relating to the origination and underwriting of mortgage loans, including laws that prohibit the inclusion of certain provisions in mortgage loans that have mortgage rates or origination costs in excess of prescribed levels require certain disclosures to prospective borrowers regarding the terms of the loans · prohibit discrimination on the basis of age, race, color, sex, religion, marital status, national origin, receipt of public assistance or the exercise of any right under the consumer credit protection act, in the extension of credit · regulate the use and reporting of information related to the borrower’s credit experience · require additional application disclosures, limit changes that may be made to the mortgage loan documents without the borrower’s consent and restrict a lender’s ability to declare a default or to suspend or reduce a borrower’s credit limit to certain enumerated events. The issuing entity’s assets may also be subject to federal laws that impose additional disclosure requirements on originators with respect to non-purchase money mortgage loans with high interest rates or high up-front fees and charges.These laws can impose specific liabilities upon creditors that fail to comply and may affect the enforceability of the related mortgage loans.In addition, the issuing entity, as assignee of the originator, would generally be subject to all claims and defenses that the borrower could assert against the originator, including the right to rescind the mortgage loan.Lawsuits have been brought in various states making claims against assignees of high cost loans for violations of state law.Named defendants in these cases include numerous participants within the secondary mortgage market, including some securitization trusts. If certain provisions of these federal laws are violated, the servicer may be unable to collect all or part of the principal or interest on the mortgage loans.The issuing entity also could be subject to damages and administrative enforcement. Each originator or seller, as the case may be, will warrant that the origination of each mortgage loan materially complied with all requirements of law and that there exists no right of rescission, set-off, counterclaim or defense in favor of the borrower under any mortgage loan and that each mortgage loan is enforceable against the borrower in accordance with its terms.A breach of any warranty that materially and adversely affects your issuing entity’s interest in any mortgage loan would create an obligation on the part of the originator or seller, as the case may be, to repurchase or substitute for the mortgage loan unless the breach is cured.However, the failure of an originator or a seller, as the case may be, to repurchase the defective asset or pay the liability could result in a loss on your investment. 11 A significant percentage of cooperative loans may adversely affect your investment in the securities The percentage of the mortgage loans included in your issuing entity that constitute cooperative loans, if not insignificant, will be set forth in the prospectus supplement.Cooperative loans are evidenced by promissory notes secured by interests in shares issued by private corporations, or cooperatives, and by the related proprietary leases or occupancy agreements.The cooperative is directly responsible for property management and, in most cases, payment of real estate taxes and hazard and liability insurance.Also, the cooperative apartment building and underlying land related to a cooperative loan generally will be subject to a blanket mortgage or an underlying lease of the land.The interests of the occupants under the proprietary leases or occupancy agreement generally are subordinate to the interests of any holder of a blanket mortgage or land lease.If the cooperative defaults on any blanket mortgage or lease, the holder of the mortgage or lease could foreclose on the related real property and terminate any related proprietary leases or occupancy agreements.Any such foreclosure could eliminate or substantially diminish the value of the collateral for any related cooperative loan.Therefore, the presence of a significant percentage of cooperative loans in the issuing entity may result in a higher risk of losses as a result of delinquency, foreclosure or repossession than for mortgage loans secured by a direct interests in real property.If losses are greater than expected, and adequate credit support is not available to absorb the losses, you could suffer a loss on your investment. Application of Servicemembers Civil Relief Act and similar laws may reduce the interest rate borrowers are required to pay on mortgage loans and limit remedies upon default The Servicemembers Civil Relief Act, enacted in December 2003, revised the Soldiers’ and Sailors’ Civil Relief Act of 1940.The Servicemembers Civil Relief Act and comparable state legislation provide relief to borrowers who enter active military service and to borrowers in reserve status who are called to active duty after the origination of their mortgage loans.Certain state laws provide relief similar to that of the Servicemembers Civil Relief Act and may permit the borrower to delay or forego certain interest and principal payments. The Servicemembers Civil Relief Act provides generally that a borrower who is covered by the Servicemembers Civil Relief Act may not be charged interest on a mortgage loan in excess of 6% per annum during the period of the borrower’s active duty.Resultant shortfalls are not required to be paid by the borrower at any future time.The master servicer, the servicer and the subservicer will not advance these shortfalls as delinquent payments and such shortfalls are not covered by any form of credit enhancement on the related securities.Shortfalls on the mortgage loans due to the application of the Servicemembers Civil Relief Act or similar state legislation or regulations will reduce the amount of collections available for payment on the securities. The Servicemembers Civil Relief Act also limits the ability of a servicer to foreclose on a mortgage loan during the borrower’s period of active duty and, in some cases, during an additional three-month period thereafter.As a result, there may be delays in payment and increased losses on the mortgage loans.See “Certain Legal Aspects of Mortgage Loans—Anti-Deficiency Legislation And Other Limitations On Lenders” in this prospectus. Regional economic downturns and the decline in the value of mortgaged properties could result in losses An investment in the securities may be affected by a decline in real estate values and changes in borrowers’ financial condition.Downturns in regional or local economic conditions and other factors may affect both a borrower’s ability to make timely scheduled payments of principal and interest on the borrower’s mortgage loans and the value of the related mortgaged property due to a general decline in real estate prices.If residential real estate values decline and the balances of the mortgage loans in your issuing entity exceed the value of the mortgaged properties, the rates of delinquencies, foreclosures and losses are likely to increase.Loans with higher loan-to-value ratios are at greater risk of default than loans with lower loan-to-value ratios because borrowers on loans with higher loan-to-value ratios have less equity in the related mortgaged properties than borrowers on loans with low loan-to-value ratios.Delinquencies, foreclosures and losses due to declining values of mortgaged properties, especially loans with higher loans-to-value ratios, likely will cause losses and, to the extent not covered by credit enhancement, likely will adversely affect your yield to maturity. Localities within the United States periodically will experience weaker regional economic conditions and housing markets.Consequently, loans secured by mortgaged properties located in these areas likely will experience 12 higher rates of loss and delinquency than will be experienced on mortgage loans generally.For example, a region’s economic condition and housing market may be adversely affected by natural disasters or civil disturbances such as earthquakes, hurricanes, floods, fires, eruptions or riots.The mortgage loans underlying your securities may be concentrated in these regions, and this concentration presents risk considerations in addition to those attendant to investments in mortgage-backed securities generally. State law may limit the servicer’s ability to foreclose on assets in a manner that maximizes your return Substantial delays can be encountered in connection with the liquidation of defaulted mortgage loans and corresponding delays in the issuing entity’s receipt of proceeds could occur.An action to foreclose on a mortgaged property is regulated by state statutes, rules and judicial decisions and is subject to many of the delays and expenses of other lawsuits.In some states an action to obtain a deficiency judgment is not permitted following a nonjudicial sale of a mortgaged property.In the event of a default by a borrower, these restrictions may impede the ability of the servicer to foreclose on or sell the mortgaged property or to obtain sufficient liquidation proceeds.The servicer will be entitled to deduct from liquidation proceeds all expenses reasonably incurred in attempting to recover amounts due on the liquidated mortgage loan and not yet repaid, including payments to prior lienholders, accrued servicing fees, legal fees and costs of legal action, real estate taxes, and maintenance and preservation expenses.In the event that any mortgaged properties fail to provide adequate security for the mortgage loans and insufficient funds are available from any applicable credit support, you could experience a loss on your investment. Liquidation expenses do not vary directly or proportionately with the outstanding principal balance of the mortgage loans at the time of default.Assuming that the servicer takes the identical steps in realizing upon defaulted mortgage loans, the amount realized after payment of liquidation expenses would represent a larger percentage of the outstanding principal balance of mortgage loans with higher principal balances than of loans with lower relative principal balances.As a result, the amount realized after payment of liquidation expenses will generally represent a lower percentage recovery for loans with lower principal balances, as compared with the percentage recovery for loans with higher relative principal balances. The mortgaged properties are subject to environmental risks and the cost of repair may increase losses on the mortgage loans Under various federal, state and local environmental laws, ordinances and regulations, a current or previous owner of real property may be liable for the costs of removal or remediation of hazardous or toxic substances on, under or in the property.These laws often impose liability on owners and operators whether or not they knew of, or were responsible for, the presence of hazardous or toxic substances.A lender also risks liability following foreclosure of the mortgage on contaminated property.The presence of hazardous or toxic substances may adversely affect the owner’s or operator’s ability to sell the property.Mortgage loans contained in your issuing entity may be secured by mortgaged properties in violation of environmental laws, ordinances or regulations.The master servicer and servicer generally are prohibited from foreclosing on a mortgaged property unless they have taken adequate steps to ensure environmental compliance.However, to the extent the master servicer or servicer forecloses on mortgaged property that is subject to environmental law violations, and to the extent a mortgage loan seller does not provide adequate representations and warranties against these violations or is unable to honor its obligations, your issuing entity could experience losses which, to the extent not covered by credit support, could adversely affect the yield to maturity of your securities. If amounts in any pre-funding account are not used to purchase trust assets, you may receive a prepayment on the related securities The related prospectus supplement may provide that the depositor will deposit a specified amount of the proceeds of the securities issuance in a pre-funding account on the date the securities are issued.In this case, the deposited funds may be used only to acquire additional assets for the issuing entity during a specified period after the initial issuance of the securities.Any amounts remaining in the account at the end of the specified period will be distributed as a prepayment of principal to the holders of one or more classes of securities.The resulting prepayment could adversely affect the yield to maturity of those securities. 13 Credit enhancement may not cover all losses on your securities Credit enhancement is intended to reduce the effect on your securities of delinquent payments or losses on the underlying trust assets.Regardless of the form of credit enhancement, the amount of coverage will be limited in amount and in most cases will be subject to periodic reduction in accordance with a schedule or formula.Furthermore, credit support may provide only very limited coverage as to a variety of types of losses or risks, and may provide no coverage as to other types of losses or risks.For example, credit support may not protect against risks related to the timing of payments.In the event that losses exceed the amount of coverage provided by any credit enhancement or losses of a type not covered by credit enhancement occur, these losses will be borne by the holders of the securities. An issuing entity may include one or more financial instruments, such as interest rate or other swap agreements and interest rate cap, collar or floor agreements, to provide protection against certain types of risks or to provide certain cash flow characteristics for a series.The protection or benefit any such financial instrument provides will be dependent on the performance of the provider of such financial instrument.If such provider were unable or unwilling to perform its obligations under the related financial instrument, the related class or classes of securities could be adversely affected.Any withdrawal or reduction in a credit rating assigned to such provider may reduce the market price of the applicable securities and may affect a holder’s ability to sell them.If a financial instrument is intended to provide an approximate or partial hedge for certain risks or cash flow characteristics, holders of the applicable class or classes will bear the risk that such an imperfect hedge may result in a material adverse effect on the yield to maturity, the market price and/or the liquidity of such class or classes. The amount of any applicable credit enhancement supporting one or more classes of offered securities, including the subordination of one or more classes of securities, will be determined on the basis of criteria established by each rating agency rating such classes of securities based on an assumed level of defaults, delinquencies, other losses or other factors.We cannot assure you, however, that the loss experience on the related assets will not exceed levels assumed by any applicable rating agency. A rating agency may lower its rating of a class of securities following the initial issuance of the securities if the obligations of any applicable credit enhancement provider have been downgraded, or as a result of losses on the related assets substantially in excess of the levels contemplated by that rating agency when they performed their initial rating analysis.None of the depositor, the seller, the master servicer, trustee, any servicer, or any of their respective affiliates will have any obligation to replace or supplement any credit enhancement or to take any other action to maintain any rating of any series of securities. Holders of subordinate securities may bear a disproportionate risk of loss on the trust assets The rights of subordinate securityholders to receive distributions to which they would otherwise be entitled with respect to the trust assets will be subordinate to the rights of the servicer, any master servicer, the trustee and any trust administrator, to the extent of their respective fees and any unreimbursed advances and unreimbursed liquidation expenses, and to the senior securityholders, to the extent described in the related prospectus supplement.As a result, investors in subordinate securities must be prepared to bear the risk that distributions on their securities may be subject to reduction or delays and that, in certain circumstances, such investors may not recover their initial investments. The yields on the subordinate securities may be extremely sensitive to the loss experience of the assets in your issuing entity and the timing of any such losses.If the actual rate and amount of losses experienced by the assets in your issuing entity exceed the rate and amount of such losses assumed by an investor, the yields to maturity on the subordinate securities may be lower than you anticipated and may, in certain circumstances, be negative. The subordination of other classes to your class may not protect you from all losses The fact that some classes are subordinate to your class of securities does not protect you from all risks of loss.If losses cannot be absorbed by the subordinated securities or other items of credit enhancement, such as a reserve fund, then you may experience losses on your securities. 14 You may experience delays or reductions of distributions on your securities if the transfer of assets to your issuing entity is not considered a sale The acquisition of the trust assets by SunTrust Mortgage Securitization, LLC is intended to be a sale.However, in the event that a seller or one of its affiliates becomes insolvent, a court may decide that the transfer of mortgage loans to the depositor should be characterized as a loan rather than a sale.This could delay or reduce distributions to you.Likewise, if an affiliate of SunTrust Mortgage Securitization, LLC becomes insolvent, a court might decide to consolidate the assets and liabilities of SunTrust Mortgage Securitization, LLC and its affiliates.This also could delay or reduce distributions to you. In the event of a bankruptcy or insolvency of the servicer, the bankruptcy trustee or receiver may have the power to prevent the trustee or master servicer from appointing a successor servicer.Regardless of whether a successor servicer is appointed, any termination of the servicer (whether due to bankruptcy or insolvency or otherwise), could adversely affect the servicing of the mortgage loans, including the delinquency experience of the mortgage loans. The period from the end of the interest accrual period to the related distribution date may reduce the effective yield of your securities Interest payable on the securities on any distribution date will include all interest accrued during the related interest accrual period.The accompanying prospectus supplement will specify the interest accrual period for your securities.If interest accrues during the calendar month before the distribution date, your effective yield will be less than it would be if the interest accrual period ended the day before the distribution date.As a result, your effective yield at par may be less than the indicated coupon rate. Exercise of any right of optional termination or redemption may affect the yield to maturity on your securities Your issuing entity may be subject to optional termination prior to the retirement of your securities.Additionally, your securities may be repurchased in whole or in part in the manner described in the related prospectus supplement.The exercise of this right may effect an early retirement of the securities of your series.Upon the optional termination of your issuing entity or the repurchase of your securities, you will receive the redemption or termination price set forth in the prospectus supplement.After these events, the securities of your series may be retired, held or resold by the party that elected to terminate your issuing entity or redeem your securities.The termination of your issuing entity and the early retirement of securities may adversely affect your yield. The related prospectus supplement sets forth the details concerning an optional termination or repurchase.If one or more REMIC elections are made for your issuing entity, then your issuing entity may be terminated and your securities retired; provided that any such optional termination or redemption will be permitted only pursuant to a “qualified liquidation,” as defined under Section 860F of the Internal Revenue Code of 1986, as amended. Failure of the seller to repurchase or replace a mortgage loan may result in losses Each seller will make representations and warranties in respect of the mortgage loans sold by it.In the event of a breach of a seller’s representation or warranty that materially and adversely affects your interests, the seller generally will be obligated to cure the breach, repurchase or, in certain circumstances,replace the mortgage loan.A seller may not have the resources to honor its obligation to cure, repurchase or replace any mortgage loan as to which such a breach of a representation or warranty arises.A seller’s failure or refusal to honor its repurchase obligation could lead to losses that, to the extent not covered by credit support, may adversely affect the yield to maturity of your securities. If a seller is unable or disputes its obligation to repurchase affected mortgage loans, the servicer may negotiate and enter into settlement agreements that may provide for the repurchase of only a portion of the affected mortgage loans.A settlement could lead to losses on the mortgage loans, which would be borne by the securities. 15 Neither SunTrust Mortgage, Inc., the depositor, trustee, master servicer nor any servicer will be obligated to purchase a mortgage loan if a seller defaults on this obligation.We cannot assure you that sellers will carry out their repurchase obligations.A default by a seller is not a default by SunTrust Mortgage, Inc., the master servicer or any servicer.Any affected mortgage loan not repurchased or substituted for shall remain in your issuing entity and related losses may reduce available credit enhancement and be borne by certain classes of securities (other than any notes). A seller’s representations and warranties will have been made as of the cut-off date, which is prior to the initial issuance of your securities.Accordingly, the seller’s repurchase and substitution obligation does not attach to events occurring on or after the cut-off date.The occurrence of events during this period could lead to losses that, to the extent not covered by credit enhancement, may adversely affect the yield to maturity of your securities. There is a possibility that, upon an optional termination of an issuing entity, the proceeds may be less than the outstanding principal amount of the securities plus accrued interest Under the circumstances and in the manner set forth in the related prospectus supplement, a series of securities may be subject to optional early termination through the repurchase of the assets in the related issuing entity by the party specified therein.If provided in the related prospectus supplement, upon the reduction of the security balance of a specified class or classes of securities to a specified percentage or amount, the party specified therein will solicit bids for the purchase of all assets of the issuing entity, or of a sufficient portion of such assets to retire such class or classes or purchase such class or classes at a price set forth in the related prospectus supplement, in each case, under the circumstances and in the manner set forth therein. In either such case, if the related prospectus supplement provides for it, the proceeds available for distribution to securityholders may be less than the outstanding principal amount of their securities plus accrued interest.If this happens, these securityholders could incur a loss on their investments. You may have income for tax purposes prior to your receipt of cash Securityholders who purchase securities at a discount or purchase securities at a premium that are deemed to have original issue discount may incur tax liabilities prior to a holder’s receiving the related cash payments. In addition, holders of REMIC residual certificates will be required to report on their federal income tax returns as ordinary income their pro rata share of the taxable income of the related REMIC, regardless of the amount or timing of their receipt of cash payments, as described in “Federal Income Tax Considerations.”Accordingly, holders of offered securities that constitute REMIC residual certificates may have taxable income and tax liabilities arising from their investment during a taxable year in excess of the cash received during that year.The requirement that holders of REMIC residual certificates report their pro rata share of the related REMIC’s taxable income and net loss will continue until the outstanding balances of all classes of securities of the series have been reduced to zero, even though holders of REMIC residual certificates have received full payment of their stated interest and principal.The holder’s share of the REMIC taxable income may be treated as excess inclusion income to the holder, which: · generally, will not be subject to offset by losses from other activities · for a tax-exempt holder, will be treated as unrelated business taxable income · for a foreign holder, will not qualify for exemption from withholding tax. Individual holders of REMIC residual certificates may be limited in their ability to deduct servicing fees and other expenses of the REMIC.In addition, REMIC residual certificates are subject to certain restrictions on transfer.Because of the special tax treatment of REMIC residual certificates, the taxable income arising in a given year on a REMIC residual certificate will not be equal to the taxable income associated with investment in a corporate bond or stripped instrument having similar cash flow characteristics and pre-tax yield.Therefore, the after-tax yield on the REMIC residual certificate may be significantly less than that of a corporate bond or stripped instrument having similar cash flow characteristics.See“Federal Income Tax Considerations”in this prospectus. 16 ERISA plans that invest in the securities must follow technical benefit plan regulations If you are buying the securities on behalf of an individual retirement account, Keogh plan or employee benefit plan, special rules may apply to you.However, due to the complexity of regulations that govern these plans, if you are subject to the Employment Retirement Income Security Act of 1974, as amended, Section 4975 of the Code, or similar law, we suggest that you consult with your counsel regarding any consequences under ERISA, Section 4975 of the Code, or similar law, of the acquisition, ownership and disposition of the securities.See “ERISA Considerations”in this prospectus. The ratings provided by the rating agencies do not purport to address all risks contained in your investment Your securities will be rated in one of the four highest rating categories by one or more rating agencies.You may obtain further details with respect to any rating on your securities from the rating agency that issued the rating.A rating generally is based on the credit quality of the underlying assets, and will represent only an assessment of the likelihood of receipt by you of payments to which you are entitled.The rating is not an assessment of prepayment experience, and does not rate the possibility that you may fail to recover your initial investment if you purchase your securities at a premium.A rating is not a recommendation to buy, sell or hold your securities.Security ratings assigned to the securities entitled to disproportionate allocations of principal or interest on the assets should be evaluated independently of similar security ratings assigned to other kinds of securities.There is no assurance that any rating will remain in effect for any given period or that any rating agency will not lower or withdraw its rating in the future.The rating agency could lower or withdraw its rating due to: · any decrease in the adequacy of the value of the underlying trust assets or any related credit enhancement · any adverse change in the financial or other condition of any credit enhancement provider. In the event any rating is reduced or withdrawn, the liquidity or the market value of the affected security may be adversely affected.As set out in the related prospectus supplement, certain classes of securities may be entitled to payments from assets of the issuing entity that are not taken into consideration by the rating agencies in assigning ratings, and any rating of such a class of security does not imply an evaluation of the creditworthiness of such payment source. Your ability to resell your securities may be limited At the time a series of securities is issued, there will not be a secondary market for them.A secondary market for your securities may not develop.If a secondary market does develop, it might not continue or it might not be sufficiently liquid to allow you to resell your securities.Your securities will not be listed on any trading exchange.Also, certain employee benefit plans and investors subject to legal investment restrictions may be prohibited from purchasing your securities, if noted in the accompanying prospectus supplement. Lack of liquidity in the secondary market may adversely affect your securities From time to time, the secondary market for mortgage-backed securities and mortgage loans experiences reduced liquidity, particularly for certain types of mortgage loans and securities backed by these loans.Such periods of illiquidity may adversely affect the market value of your securities. Book-entry registration may affect the liquidity of your securities Transfers and pledges of securities registered in the name of a nominee of Depository Trust Company can be effected only through book entries at DTC through participants.The liquidity of the secondary market for DTC registered securities may be reduced if investors are unwilling to hold securities in book entry form, and the ability to pledge DTC registered securities may be limited due to the lack of a physical certificate.Beneficial owners of DTC registered securities may experience delay in the receipt of payments of principal and interest.If DTC or a participant in whose name DTC registered securities are recorded becomes insolvent, the ability of beneficial owners to obtain payment may be impaired. 17 Certain securities may not be appropriate for all investors The securities or certain classes of securities may not be appropriate for all investors.In particular, individual investors or investors with limited experience investing in similar structured products may lack sufficient resources or expertise to evaluate fully the payment and risk characteristics of the securities or certain classes of the securities.This may be the case because, among other things: · if you purchase your securities at a price other than par, your yield to maturity will be sensitive to the uncertain rate and timing of principal prepayments on the applicable mortgage loans; · the rate of principal distributions on, and the weighted average lives of, the securities will be sensitive to the uncertain rate and timing of principal prepayments on the applicable mortgage loans and the priority of principal distributions among the classes of securities.Because of this, the securities may be inappropriate investments for you if you require a distribution of a particular amount of principal on a specific date or an otherwise predictable stream of distributions; · you may not be able to reinvest amounts distributed relating to principal on your securities (which distributions, in general, are expected to be greater during periods of relatively low interest rates) at a rate at least as high as the applicable pass-through rate or your expected yield; · a secondary market for the securities may not develop or provide you with liquidity of investment; and · you must pay tax on any interest (if one or more REMIC elections is made with respect to such series) or original issue discount in the year it accrues, even if the cash is paid to you in a different year. You should carefully consider the other risk factors discussed in this prospectus and in the applicable prospectus supplement. 18 DESCRIPTION OF THE SECURITIES General The securities will be issued from time to time in series.A particular series of securities generally will consist of certificates or notes.Each series of certificates will be issued pursuant to a pooling and servicing agreement among SunTrust Mortgage Securitization, LLC, a Delaware limited liability company (“SMS” or the “Depositor”), the master servicer and/or servicer, as applicable, and the trustee.Each series of notes will be issued pursuant to an indenture between the issuing entity and the indenture trustee.The issuing entity of a series of notes will be either a New York common law trust established under the pooling and servicing agreement or a Delaware statutory trust established for the sole purpose of issuing the series of notes pursuant to an owner trust agreement between SMS and the owner trustee.The indenture trustee and owner trustee, if any, will be named in the accompanying prospectus supplement.For purposes of the discussion in this prospectus, a pooling and servicing agreement or an indenture is referred to as an “agreement” and each of the trustee, the indenture trustee and the owner trustee is referred to as the trustee in certain instances.The provisions of each agreement will vary depending on the nature of the securities to be issued and the nature of the trust.Forms of pooling and servicing agreement, indenture and owner trust agreement have been filed as exhibits to the registration statement of which this prospectus is a part. For purposes of the discussion in this prospectus, we will refer to any payments of principal and interest to be paid or distributed in respect of any series of securities generally as “distributions.”We will refer to the interest rate payable in respect of any class of securities generally as a “pass-through rate.”In addition, we will refer to the date on which distributions are to be made in respect of the securities as a “distribution date.”A prospectus supplement related to any series of notes may use somewhat different terms with similar meanings.For example, a prospectus supplement for notes may refer to “payments, ” “interest rate” and “payment date” rather than “distribution,” “pass-through rate” and “distribution date.”Such terms should be construed to have corresponding meanings. With respect to each issuing entity, SMS will assign and transfer to such issuing entity for the benefit of the holders of the securities the related trust assets, a distribution account, and possibly a reserve fund or other funds, the related insurance policies, if applicable, the related sale agreement or agreements, the related servicing agreement or agreements and any additional assets.See “The Issuing Entities” and “Certain Terms of the Pooling and Servicing Agreement and the Indenture” in this prospectus.The following summaries describe the material provisions common to each series of securities.These summaries do not purport to be complete and are subject to and qualified by the accompanying prospectus supplement and the specific provisions of the agreements.When particular provisions or terms used in the agreement are referred to, the actual provisions, including definitions of terms, are incorporated by reference. The pooling and servicing agreement or indenture for a series generally will provide that securities may be issued up to a stated maximum aggregate principal amount.Each series will consist of one or more classes and may include · one or more classes of senior securities entitled to certain preferential rights to distributions of principal and interest · one or more classes of subordinate securities · one or more classes representing an interest in only a specified portion of interest payments on the assets in the related issuing entity and that may have no principal balance, a nominal principal balance or a notional principal balance (“Interest Only Class,” “IO Class” or “Strip Class”) · one or more classes representing an interest in only payments of principal on the assets in the related issuing entity (“Principal Only Class” or “PO Class”) · one or more classes upon which interest will accrue but will not be distributed until certain other classes of that series have received their final distribution (“Accretion Class”) 19 · one or more classes entitled to distributions from specified portions of the assets in the related issuing entity · one or more classes entitled to fixed or targeted principal payments under certain conditions (“PAC Classes”), and companion classes thereto (“Companion Classes”). Each series as to which one or more elections have been or will be made to treat the trust or certain trust assets as a real estate mortgage investment conduit (a “REMIC”) will consist of one or more classes of REMIC regular certificates, which may consist of certificates of the types specified in the preceding sentence, and one, but no more than one, class of residual certificates for each REMIC (the “Residual Certificates”).A Residual Certificate is a certificate evidencing a residual interest in a REMIC.A REMIC is a real estate mortgage investment conduit as defined in the Internal Revenue Code of 1986, as amended (the “Code”). Similarly, with respect to a series of notes, the ownership of the equity of an issuing entity may be represented by equity certificates issued under the owner trust agreement.Any equity certificate will be subordinate in right to receipt of payments to the notes of the same series. SMS may sell to investors one or more classes of a series of securities in transactions not requiring registration under the Securities Act of 1933.The securities of a series offered by this prospectus and a related prospectus supplement will be rated on issuance by a nationally recognized statistical rating organization, such as Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc., Moody’s Investors Service, Inc., Fitch, Inc. or Dominion Bond Rating Service. The securities will be issued in fully-registered certificated or book-entry form, as applicable, in the authorized denominations or percentage interests for each class specified in the related prospectus supplement.Unless otherwise specified in the related prospectus supplement, the trustee will make distributions of principal and interest to each class of certificated securities by check mailed to each person in whose name a security is registered as of the close of business on the record date specified in the related prospectus supplement at the address appearing on the security register, except that the final distributions in retirement of each class of certificated securities will be made only upon presentation and surrender of such securities at the corporate trust office of the trustee or such other office specified in the related prospectus supplement.Under certain circumstances, if so provided in the related agreement and described in the related prospectus supplement, distributions of principal and interest may be made to certain holders of a class of securities by wire transfer of “immediately available” or “next day” funds.Distributions with respect to securities in book-entry form will be made in the manner described in Annex I hereto. Principal and Interest Distributions The prospectus supplement will specify the available distribution amount, which in general will be equal to the amount of principal and interest paid or advanced on the assets in the related issuing entity with respect to the due date in the current month and the amount of principal prepaid during the preceding month, net of applicable servicing, administrative, guarantee and other fees, insurance premiums, the costs of any other credit enhancement and amounts required to reimburse any unreimbursed advances.The available distribution amount will be allocated among the classes of securities of your series (including any securities not offered through this prospectus) in the proportion and order of application found in the agreement, and described in the accompanying prospectus supplement.The available distribution amount may be allocated so that amounts paid as interest on the trust assets may be distributed as principal on the securities and amounts paid as principal on the assets may be distributed as interest on the securities. A class of securities entitled to distributions of interest may receive interest at a specified rate, which may be fixed or adjustable.The classes of securities within a series may have the same or different interest rates.The accompanying prospectus supplement will specify the interest rate, or the method for determining the interest rate, for each applicable class, and the method of determining the amount to be distributed on any Strip Classes on each distribution date.All indices utilized for determination of interest rates for a class of securities will be based on debt transactions and not based on a securities or commodities index.Residual Certificates may or may not have an interest rate or principal balance.In addition to representing entitlement to regular distributions of principal and interest, if any, that are allocated to the Residual Certificates, Residual Certificates also generally will represent an 20 entitlement to receive amounts remaining in the distribution account on any distribution date after allocation of scheduled distributions to all other outstanding classes of certificates of that series and after all required deposits have been made into any related reserve funds.Strip Classes may have a notional principal amount, which is a hypothetical principal amount used solely for determining the class amount of interest distributions and other rights, but which does not entitle the holder to any distributions of principal.A notional principal amount generally is determined by reference to the principal amount of the assets, a subset of the assets, or one or more classes of principal bearing securities.Interest distributions on the securities generally will include interest accrued through the end of the interest accrual period.Interest will be computed on the basis of a 360-day year consisting of twelve 30-day months, or on the basis of actual elapsed days, as specified in the related prospectus supplement. For any Distribution Date, the trustee will pay to the securityholders all amounts actually received from the servicers representing scheduled collections of principal in the related due period and all unscheduled principal payments for the related Prepayment Period. Principal and interest distributable on a class of securities may be distributed among the securities of a class pro rata in the proportion that the outstanding principal or notional principal amount of each security of the class bears to the aggregate outstanding principal or notional principal amount of all securities of the class, or in another manner as may be detailed in the related prospectus supplement. The final scheduled distribution date for each class of securities will be the date on which the last distribution of the principal thereof is scheduled to occur, assuming no prepayments of principal with respect to the assets included in the issuing entity for that series, as defined in the prospectus supplement. Allocation of Realized Losses With respect to a series that includes one or more classes of subordinate securities, the senior securities will generally not bear any Realized Losses on the related assets in the related issuing entity, until the subordinate securities (other than any notes) of that series have borne Realized Losses up to a specified subordination amount or loss limit or until the principal amount of such subordinate securities has been reduced to zero as a result of the allocation of Realized Losses or distributions of principal, or both.With respect to a series that includes a class of subordinate securities, any shortfall may result in a reallocation of amounts otherwise distributable to less senior securities for distribution to more senior securities.In the case of subordinated notes, Realized Losses generally will not be allocated in reduction of the outstanding balance of subordinated or senior notes.However, Realized Losses will likely impair the ability of the issuing entity to make payments in full on such notes. “Realized Loss” means: · the amount of any loss realized by an issuing entity in respect of any liquidated mortgage loan, which may be a special hazard loss or a fraud loss, which will generally equal the unpaid principal balance of the liquidated mortgage loan, plus accrued and unpaid interest on such liquidated mortgage loan, plus amounts reimbursable to the servicer for previously unreimbursed servicing advances, minus net liquidation proceeds in respect of the liquidated mortgage loan · the amount of any principal cramdown in connection with any mortgage loan that was the subject of a principal cramdown in bankruptcy during the calendar month immediately preceding the month in which the related distribution date occurs (a “Prepayment Period”) preceding a distribution date.The amount of any principal cramdown is the amount by which the unpaid principal balance of the mortgage loan exceeds, as applicable, depending upon the type of principal cramdown that was applied to the mortgage loan, either the portion of the unpaid principal balance that remains secured by the mortgaged property after taking the principal cramdown into account or the unpaid principal balance after taking into account the permanent forgiveness of debt ordered by the bankruptcy court in connection with the principal cramdown · any other amount of a loss realized by an issuing entity in respect of any asset, which has been allocated to the asset in accordance with its terms as described in the prospectus supplement. 21 Distributions of interest may be reduced to the extent the amount of interest due on the assets exceeds the amount of interest collected or advanced, which may be due to Prepayment Interest Shortfalls or Servicemembers Shortfall on the trust assets.A “Servicemembers Shortfall” means a shortfall in respect of a mortgage loan resulting from application of the federal Servicemembers Civil Relief Act or similar state laws.“Prepayment Interest Shortfall” means, for any mortgage loan that is prepaid in full or liquidated on any date other than a due date for the mortgage loan, the amount by which the borrower’s required interest payment is less than one month’s interest. Valuation of Mortgage Loans The mortgage loans and other assets included in the issuing entity will have an initial aggregate asset value at least equal to 100% of the initial principal amount of the securities.The asset value of a mortgage loan in the issuing entity will generally equal · the scheduled principal balance of the mortgage loan, or · the lesser of the present value of the stream of remaining regularly scheduled payments of principal and interest due on such mortgage loan (after taking into account charges for servicing, administration, insurance and related matters) discounted at a discount rate, if any, and the scheduled principal balance of the mortgage loan multiplied by the applicable asset value percentage. The asset value percentage will be the percentage limitation that, based upon the scheduled net payments on the mortgage loans included in the issuing entity, is intended to assure the availability of sufficient funds to make scheduled distributions on the securities in the event of substantial principal prepayments on the mortgage loans.In each case asset value will be determined after the subtraction of applicable servicing, master servicing, administrative and guarantee fees, and insurance premiums and the addition, if the related prospectus supplement so specifies, of any reinvestment income on the amounts on deposit in the accounts held by the issuing entity.The asset value of an asset that has been liquidated or purchased from the issuing entity pursuant to the related sale agreement shall be zero. Pledge of Servicing Rights The servicer may pledge and assign all of its right, title and interest in, to and under the pooling and servicing agreement to one or more lenders (“Servicing Rights Pledgees”), selected by the servicer.Provided that no servicer event of default exists, the trustee, the trust administrator, the master servicer and the depositor shall agree that upon delivery to the trust administrator and the trustee by the Servicing Rights Pledgee of a letter signed by the servicer whereunder the servicer resigns as servicer under the pooling and servicing agreement, the trustee will appoint the Servicing Rights Pledgee or its designee as successor servicer, provided that (a) at the time of such appointment, the servicing rights pledgee or such designee meets the requirements of a successor servicer set forth in the pooling and servicing agreement, (b) a letter from each Rating Agency is delivered to the trust administrator and the trustee confirming that the transfer of servicing to the Servicing Rights Pledgee will not result in the reduction, qualification or withdrawal of such Rating Agency’s then current rating on the securities and (c) that the Servicing Rights Pledgee or such designee agrees to be subject to the terms of the pooling and servicing agreement and agrees not to sell, acquire, assign or foreclose on the servicing rights. Optional Redemption or Termination To the extent and under the circumstances specified in the related prospectus supplement, the securities of any series may be redeemed, and/or the issuing entity terminated, prior to the final scheduled distribution date of the securities at the option of the the servicer or the master servicer, as specified in the prospectus supplement.A redemption or termination may be accomplished by the purchase of the outstanding series of securities or the purchase of the assets of the issuing entity.The right to redeem the securities generally will be conditioned upon · the passage of a certain date specified in the prospectus supplement · the asset value or scheduled principal balance of the mortgage loans in the issuing entity, or the outstanding principal amount of a specified class of securities at the time of purchase aggregating less 22 than a percentage specified in the prospectus supplement, of the initial asset value of the mortgage loans in the issuing entity or the initial principal amount of the applicable class of securities. In the event the option to redeem any series is exercised, the purchase price to be paid with respect to each security will generally equal 100% of its then outstanding principal amount, plus accrued and unpaid interest thereon at the applicable interest rate (along with, in the case of notes, any additional shortfalls), net of any unreimbursed advances and unrealized losses allocated to any certificate; however, under certain circumstances set forth in the related prospectus supplement, the asset value of the mortgage loans in the issuing entity may be less than such amount, resulting in a potential loss on your securities.Notice of the redemption of the securities of a series will be given to the related securityholders as provided in the agreement. In addition, in the case of an issuing entity for which one or more REMIC elections are made, an early termination will be required to meet the requirements of a “qualified liquidation” under Section 860F of the Code, as specified in the agreement.See“Federal Income Tax Considerations—REMIC Certificates—Liquidation of the REMIC” in this prospectus. Maturity And Prepayment Considerations Generally, all of the mortgage loans that are assets of an issuing entity and the mortgage loans underlying the other assets included in an issuing entity will be secured by first lien residential mortgages or deeds of trust.However, if so specified in the prospectus supplement, certain or all of the mortgage loans that are assets of the issuing entity and the mortgage loans underlying the other trust assets included in the issuing entity may be secured by second or junior lien residential mortgages or deeds of trust. The prepayment experience on the mortgage loans will affect · the average life of each class of securities · the extent to which the final distribution for each class occurs prior to its final scheduled distribution date · the effective yield on each class of such securities. Because prepayments will be passed through to the holders of securities as distributions or payments of principal on such securities, it is likely that the actual final distributions on the classes of securities will occur prior to their respective final scheduled distribution dates.Accordingly, in the event that the mortgage loans of an issuing entity experience significant prepayments, the actual final distributions on the securities of the related series may occur substantially before their respective final scheduled distribution dates, causing a shortening of the weighted average life of each class of such series. Weighted average life refers to the average amount of time that will elapse from the date of issue of a security until each dollar of principal of such security will be repaid to the investor.The weighted average life of a class of securities of a series will be influenced by the rate at which principal on the mortgage loans comprising or underlying the trust assets is paid to such class, which may be in the form of scheduled amortization or prepayments (for this purpose, the term “prepayment” includes prepayments, in whole or in part, and liquidations due to default). In addition, the weighted average life of the securities may be affected by the varying maturities of the mortgage loans comprising or underlying the trust assets.If any mortgage loans comprising or underlying the assets in a particular issuing entity have actual terms to maturity less than those assumed in calculating final scheduled distribution dates for the classes of securities of the related series, one or more classes of such securities may be fully paid prior to their respective final scheduled distribution dates, even in the absence of prepayments.Accordingly, the prepayment experience of the assets will, to some extent, be a function of the mix of mortgage rates and maturities of the mortgage loans comprising or underlying such assets.Other factors affecting weighted average life include the type of mortgage loan, defaults, foreclosures, refinancing and inclusion of due-on-sale clauses. 23 Prepayments on mortgages are commonly measured relative to a prepayment standard or model, such as the Constant Prepayment Rate prepayment model (referred to as “CPR”) or the Standard Prepayment Assumption prepayment model (referred to as “SPA”) each as described below.CPR represents a constant assumed rate of prepayment each month relative to the then outstanding principal balance of a pool of loans for the life of the loans.SPA represents an assumed rate of prepayment each month relative to the then outstanding principal balance of a pool of loans.A prepayment assumption of 100% SPA assumes prepayment rates of 0.2% per annum of the then outstanding principal balance of the loans in the first month of the life of the loans and an additional 0.2% per annum in each month thereafter until the thirtieth month.Beginning in the thirtieth month and in each month thereafter during the life of the loans, 100% of SPA assumes a constant prepayment rate of 6% per annum each month.It is unlikely that the prepayment of the mortgage loans of any issuing entity will conform to any of the percentages of the prepayment assumption model described in any table set forth in the related prospectus supplement. No assurance can be given as to the rate of principal payments or prepayments on the mortgage loans.The rate of principal payments on mortgage loans included in an issuing entity (or mortgage loans underlying other trust assets) will be affected by the amortization schedules of the mortgage loans and by the rate of principal prepayments (including for this purpose payments resulting from refinancings, liquidations due to defaults, casualties, condemnations, and purchases by or on behalf of the servicer).The rate of principal prepayments on pools of mortgages is influenced by a variety of economic, geographic, tax, legal and other factors.In general, however, if prevailing interest rates fall significantly below the interest rates on the mortgage loans included in an issuing entity (or mortgage loans underlying other trust assets), such mortgage loans are likely to be the subject of higher principal prepayments than if prevailing rates remain at or above the rates borne by such mortgage loans. It should also be noted that certain mortgage loans in an issuing entity for a series may be backed by mortgage loans with different interest rates.Accordingly, the prepayment experience of such mortgage loans will to some extent be a function of the mix of interest rates of the underlying mortgage loans.For example, the stated certificate rate on certain mortgage certificates may be up to 3% less than the stated interest rate on the underlying mortgage loans.Other factors affecting the prepayment of mortgage loans included in an issuing entity (or mortgage loans underlying other mortgage loans) include changes in borrowers’ housing needs, job transfers, unemployment, borrowers’ net equity in the mortgaged properties and servicing decisions. YIELD CONSIDERATIONS Distributions of interest on the securities generally will include interest accrued through the last day of the interest accrual period.Your effective yield may be lower than the yield otherwise produced by the applicable interest rate and purchase price for your securities, because distributions to you will not be made until the distribution date following the applicable interest accrual period. Securities may have fixed, variable or adjustable pass-through rates or interest rates, which may or may not be based upon the interest rates borne by the assets in the related issuing entity.The prospectus supplement with respect to any series of securities will specify the pass-through rate or interest rate for each class of such securities or, in the case of a variable or adjustable pass-through rate or interest rate, the method of determining the interest rate; the effect, if any, of the prepayment of any asset on the interest rate of one or more classes of securities; and whether the distributions of interest on the securities of any class will be dependent, in whole or in part, on the performance of any borrower under a cash flow agreement. The yield to maturity of any security will be affected by the rate and timing of payment of principal of the underlying mortgage loans.If the purchaser of a security offered at a discount from its parity price, which is the price at which a security will yield its coupon, after giving effect to any payment delay, calculates the anticipated yield to maturity of a security based on an assumed rate of payment of principal that is faster than that actually received on the underlying mortgage loans, the actual yield to maturity will be lower than that so calculated.Similarly, if the purchaser of a security offered at a premium over its parity price calculates the anticipated yield to maturity of a security based on an assumed rate of payment of principal that is slower than that actually received on the underlying mortgage loans, the actual yield to maturity will be lower than that so calculated. 24 The timing of changes in the rate of prepayments on the mortgage loans may significantly affect an investor’s actual yield to maturity, even if the average rate of principal payments experienced over time is consistent with an investor’s expectation.In general, the earlier a prepayment of principal on an underlying mortgage loan, the greater will be the effect on a related investor’s yield to maturity.As a result, the effect on an investor’s yield of principal payments occurring at a rate higher (or lower) than the rate anticipated by the investor during the period immediately following the issuance of the securities would not be fully offset by a subsequent like reduction (or increase) in the rate of principal payments.Because the rate of principal payments on the underlying mortgage loans affects the weighted average life and other characteristics of any class of securities, prospective investors are urged to consider their own estimates as to the anticipated rate of future prepayments on the underlying mortgage loans and the suitability of the applicable securities to their investment objectives.See “Description of the Securities—Maturity and Prepayment Considerations” in this prospectus. The yield on your securities also will be affected by any Realized Losses, Servicemembers Shortfall or Prepayment Interest Shortfalls allocated to your securities.If Realized Losses and shortfalls are not absorbed by securities subordinate to your securities or other items of credit enhancement, such as a reserve fund, then you may experience losses or delays in payment on your securities.Losses on your securities will, in turn, reduce distributions to you.Delays in payment will interrupt the timely distribution of amounts owed to you.Losses or delays in payment will reduce your yield and may result in your not recovering your initial investment.See “Description of the Securities—Allocation of Realized Losses” in this prospectus. THE ISSUING ENTITIES General SMS will sell, assign and transfer (or pledge) to your issuing entity mortgage loans and other assets, which may include the following: · single family mortgage loans (which may be non-conforming or junior lien), balloon loans, cooperative loans or beneficial interests in these items · agency securities and private mortgage backed securities · the distribution account for the series · a reserve fund and other funds and accounts for the series · one or more cashflow agreements · a pre-funding account · all proceeds that may become due under insurance policies for the related series · SMS’s rights under the servicing agreements and sale agreements · all payments on these items, having an aggregate initial unpaid principal balance at least equal to 100% of the original principal amount of the securities. The trust assets for your series will be assigned and transferred to your issuing entity for the sole benefit of securityholders, except that some credit enhancement items required by the rating agencies may also be assigned to issuing entities for other series of securities or may secure other series of securities issued by SMS.Particular assets that might be assigned to issuing entities for other series or that secure other notes may include pool insurance policies, special hazard insurance policies, borrower bankruptcy insurance, reserve funds and additional assets. 25 Assignment of Trust Assets In connection with the issuance of certificates, SMS will cause the trust assets to be sold, assigned and transferred to the trustee, together with all principal and interest paid on the trust assets from the cut-off date under a pooling and servicing agreement.The trustee will, in exchange for the trust assets, deliver to SMS securities of a series in authorized denominations registered in the names that SMS requests, representing the beneficial ownership interest in the trust assets.In connection with the issuance of notes by an issuing entity that is an owner trust, SMS will cause the trust assets to be sold, assigned and transferred to the owner trustee, together with all principal and interest paid on the trust assets from the cut-off date pursuant to an owner trust between the issuer and SMS.The issuing entity, which can be either an owner trust or SMS, will pledge all of its rights in and to the trust assets to a trustee pursuant to an indenture.The issuer will direct the trustee to deliver notes of a series secured by a first priority security interest in the trust assets.The notes will be issued in authorized denominations registered in the names requested by SMS.Each pool of trust assets will be held by or pledged to the trustee for the benefit of the holders of the related series of securities.Each mortgage loan included in your issuing entity will be identified in a schedule appearing as an exhibit to the pooling and servicing agreement or indenture.This schedule will include information as to the scheduled principal balance of each mortgage loan as of the cut-off date and its interest rate, original principal balance and other information. With respect to each mortgage loan included in your issuing entity, SMS will deliver or cause to be delivered to the trustee or the issuing entity each mortgage note endorsed to the order of the trustee or the issuer, evidence of recording of the security instrument, an assignment of each security instrument in recordable form naming the trustee or the issuer as assignee, unless the mortgage loan is registered on the book-entry system of the Mortgage Electronic Registration Systems, Inc. (the “MERS System”), and certain other original documents evidencing or relating to such mortgage loan.The original mortgage documents other than the documents required to be held by MERS with respect to mortgage loans registered on the MERS System will be held by the trustee, the issuer or a custodian, except to the extent released to a servicer from time to time in connection with servicing the mortgage loan.The servicer, on behalf of the securityholders, will hold the original documents and copies of other documents not delivered to the trustee or MERS and instruments concerning your issuing entity’s assets. SMS will make certain representations and warranties in the pooling and servicing agreement or the owner trust agreement with respect to the trust assets, including representations that it either is the owner of the trust assets or has a first priority perfected security interest in the trust assets.In addition, a seller of a mortgage loan may make certain representations and warranties with respect to the mortgage loans in the sales agreement.See “Origination and Sale of Mortgage Loans—Representations and Warranties” in this prospectus. SMS’s right to enforce representations and warranties of a seller or servicer will be assigned or made to the trustee under the pooling and servicing agreement or indenture.To the extent that a seller or servicer makes representations and warranties regarding the characteristics of the trust assets, SMS will generally not make these same representations and warranties.In the event that the representations and warranties of SMS or the seller are breached, and the breach or breaches adversely affect securityholders’ interests in the issuing entity’s assets, SMS or the seller will be required to cure the breach or, in the alternative, to substitute new trust assets, or to repurchase the affected trust assets, generally at a price equal to the unpaid principal balance of these trust assets, together with accrued and unpaid interest at the mortgage rate.If one or more REMIC elections have been or are to be made with respect to segregated portions of the issuing entity, substitution of new trust assets generally will be permitted only within two years after the related closing date.In addition, in the event a servicer breaches its representations and warranties and this breach adversely affects the securityholders’ interests, the servicer generally will be required to cure this breach or to repurchase the trust asset.Unless otherwise specified in the related prospectus supplement, the purchase price is equal to the sum of the unpaid principal balance thereof, plus unpaid accrued interest thereon at the mortgage rate from the date as to which interest was last paid to the due date in the due period in which the relevant purchase is to occur, plus certain servicing expenses that are reimbursable to the servicer.Neither SMS nor any servicer (unless it is the defaulting party) will be obligated to substitute trust assets or to repurchase trust assets if the defaulting seller or servicer, as the case may be, defaults upon its obligation to do so, and no assurance can be given that sellers or servicers will perform their obligations. 26 The Trust Assets Your prospectus supplement describes the type of trust assets that will be transferred to your issuing entity.The mortgage loans included in your issuing entity will be secured by first or junior liens on one-family, two- to four-family residential properties, and cooperative loans evidenced by promissory notes secured by a lien or the shares issued by private, non-profit, cooperative housing corporations and on proprietary leases or occupancy agreements granting exclusive rights to occupy specific cooperative dwellings.Regular monthly installments of principal and interest on each mortgage loan or contract paid by the borrower will be collected by the servicer or master servicer and ultimately remitted to the trustee. The mortgaged properties securing mortgage loans may consist of · detached homes · units having a common wall · units located in condominiums · other types of homes or units set forth in the accompanying prospectus supplement, such as cooperative units evidenced by a stock certificate · unimproved residential real estate parcels. Each detached or attached home will be constructed on land owned in fee simple by the borrower or on land leased by the borrower for a term at least five years greater than the term of the applicable mortgage loan.Attached homes may consist of duplexes, triplexes and fourplexes or townhouses.The mortgage loans included in your issuing entity may be secured by mortgaged properties that are owner-occupied, are owned by investors or serve as second residences or vacation homes. The mortgage loans included in your issuing entity may · provide for the payment of interest and full repayment of principal in level monthly payments with a fixed rate of interest computed on the declining principal balance · provide for periodic adjustments to the rate of interest to equal the sum of a fixed margin and an index · consist of mortgage loans for which funds have been provided to reduce the borrower’s monthly payments during the early period of the mortgage loans · provide for the one-time reduction of the interest rate for the asset · provide for monthly payments during an initial period that are sufficient to pay interest due but not to amortize principal · provide for an increase in the monthly payment in subsequent years at a predetermined rate resulting in full repayment over a shorter term than the initial amortization schedule · include graduated payment mortgage loans, which allow for payments during a portion of their term which are or may be less than the amount of interest due on the unpaid principal balance of the mortgage loans, and which unpaid interest will be added to the principal balance and will be paid, together with accrued interest, in the later years · include mortgage loans on which only interest is payable until maturity, as well as mortgage loans that provide for the amortization of principal over a certain period, although all remaining principal is due at the end of a shorter period 27 · include mortgage loans subject to temporary interest subsidy agreements (“subsidy loans”) pursuant to which the monthly payments made by the related borrowers will be less than the scheduled monthly payments on the mortgage loans with the present value of the resulting difference in payment being provided by the employer of the mortgagor, generally on an annual basis · include mortgage loans subject to temporary buy down plans (“buy down loans”) under which the monthly payments made by the borrower during the early years of the mortgage loan will be less than the scheduled monthly payments on the mortgage loans · include mortgage loans which are amortized over a fixed period not exceeding forty (40) years but which have shorter terms to maturity (“balloon loans”) that causes the outstanding principal balance of the related mortgage loan to be due and payable at the end of a certain specified period · include mortgage loans that provide for borrower payments to be made on a bi-weekly basis · include such other types of mortgage loans as are described in the accompanying prospectus supplement. Agency Securities, Government Obligations and Mortgage Pass-Through Certificates Ginnie Mae certificates are mortgage pass-through certificates as to which the timely payment of principal and interest is guaranteed by the Government National Mortgage Association (“Ginnie Mae”), a wholly owned corporate instrumentality of the United States within the office of Housing Urban Development (“HUD”).Ginnie Mae’s guaranty obligations are backed by the full faith and credit of the United States.The mortgage loans underlying Ginnie Mae certificates may consist of loans insured by FHA and secured by mortgages on one- to four-family residential properties, loans partially guaranteed by VA, and other mortgage loans eligible for inclusion in mortgage pools underlying Ginnie Mae certificates. Freddie Mac certificates are mortgage pass-through or participation certificates as to which Freddie Mac (formally known as Federal Home Loan Mortgage Corporation) has guaranteed the timely payment of interest and, generally, the ultimate collection of principal.Freddie Mac is a federally chartered corporation whose obligations are not guaranteed by the United States or any of its agencies or instrumentalities.Each Freddie Mac certificate will represent an undivided interest in a group of mortgage loans or participations in mortgage loans secured by a first lien on one-to-four family residential properties. Fannie Mae certificates are mortgage pass-through certificates as to which Fannie Mae (formally known as the Federal National Mortgage Association) has guaranteed the timely payment of principal and interest.Fannie Mae is a federally chartered and privately owned corporation whose obligations are not guaranteed by the United States or any of its agencies or instrumentalities.Each Fannie Mae certificate will represent an undivided interest in a pool of mortgage loans formed by Fannie Mae.Each such mortgage loan will be secured by a first lien on one- to four-family residential properties or multifamily residential properties. Although payment of principal and interest on the Ginnie Mae certificates, Freddie Mac certificates and Fannie Mae certificates, if any, assigned to your issuing entity is guaranteed by Ginnie Mae, Freddie Mac and Fannie Mae, respectively, your securities do not represent an obligation of or an interest in SMS or any of its affiliates and are not guaranteed or insured by Ginnie Mae, Freddie Mac, Fannie Mae, SMS or any of their affiliates, or any other person. Your issuing entity also may include other trust assets consisting of conventional mortgage pass-through certificates or collateralized mortgage obligations representing interests in the types of mortgage loans described in this section, as more fully described in the related prospectus supplement. In addition, your issuing entity may include direct obligations of the United States, agencies thereof or agencies created thereby, such as the following: · interest-bearing securities 28 · non-interest-bearing securities · originally interest-bearing securities from which coupons representing the right to payment of interest have been removed · interest-bearing securities from which the right to payment of principal has been removed. The prospectus supplement for a series of securities evidencing interests in trust assets that include direct obligations of the United States, agencies thereof or agencies created thereby will specify, to the extent available: · the aggregate approximate initial and outstanding principal amounts or notional principal amounts, as applicable, and types of such obligations to be included in the issuing entity · the original and remaining terms to stated maturity of such obligations · whether such obligations are entitled only to interest payments, only to principal payments or to both · the interest rates of such obligations or the formula to determine such interest rates, if any · the applicable payment provisions for such obligations · to what extent, if any, the obligation evidenced thereby is backed by the full faith and credit of the United States. Private Mortgage-Backed Securities General Private label, non-agencymortgage-backed securities may consist of (a) mortgage pass-through certificates evidencing a direct or indirect undivided interest in a pool of mortgage loans, or (b) collateralized mortgage obligations secured by mortgage loans.Private mortgage-backed securities will have been issued pursuant to a pooling and servicing agreement (a “PMBS pooling and servicing agreement”).The private mortgage-backed securities in a trust fund may include a class or classes of securities that are callable at the option of another class or classes of securities.The seller/servicer, which this prospectus refers to as the “PMBS servicer,” of the underlying mortgage loans will have entered into the PMBS pooling and servicing agreement with the trustee under the PMBS pooling and servicing agreement.The trustee under the PMBS pooling and servicing agreement is referred to as the “PMBS trustee.”The PMBS trustee or its agent, or a custodian, will possess the mortgage loans underlying such private mortgage-backed security.Mortgage loans underlying a private mortgage-backed security will be serviced by the PMBS servicer directly or by one or more subservicers who may be subject to the supervision of the PMBS servicer.The PMBS servicer will be a Fannie Mae or Freddie Mac approved servicer and, if FHA Loans underlie the private mortgage-backed securities, approved by the Department of Housing and Urban Development as an FHA mortgagee, or such other servicer as the related prospectus supplement may specify.The Department of Housing and Urban Development is sometimes referred to as HUD. Private mortgage-backed securities will (a) either (i) have been previously registered under the Securities Act of 1933, or (ii) will at the time be eligible for sale under Rule 144(k) under such act; and (b) will be acquired in bona fide secondary market transactions not from the PMBS issuer.The PMBS issuer generally will be a financial institution or other entity engaged generally in the business of mortgage lending or the acquisition of mortgage loans, a public agency or instrumentality of a state, local or federal government, or a limited purpose or other corporation organized for the purpose of among other things, establishing trusts and acquiring and selling housing loans to such trusts and selling beneficial interests in such trusts, provided that any PMBS issuer must either (A) have outstanding securities held by non-affiliates in excess of $75 million and file periodic reports with the Securities and Exchange Commission (“SEC”) or (B) be a government-sponsored entity or enterprise with market float in excess of $75 million and which makes available to the public information comparable to that required in periodic reports with the SEC.The obligations of the PMBS issuer generally will be limited to certain representations and warranties with respect to the assets it conveyed to the related issuing entity or its assignment of 29 the representations and warranties of another entity from which it acquired the assets.The PMBS issuer will not generally have guaranteed any of the assets conveyed to the related issuing entity or any of the private mortgage-backed securities issued under the PMBS pooling and servicing agreement.Additionally, although the mortgage loans underlying the private mortgage-backed securities may be guaranteed by an agency or instrumentality of the United States, the private mortgage-backed securities themselves will not be so guaranteed. Payments of principal and interest will be made on the private mortgage-backed securities on the dates specified in the related prospectus supplement.The private mortgage-backed securities may be entitled to receive nominal or no principal distributions or nominal or no interest distributions.The PMBS trustee or the PMBS servicer will make principal and interest distributions on the private mortgage-backed securities.The PMBS issuer or the PMBS servicer may have the right to repurchase assets underlying the private mortgage-backed securities after a certain date or under other circumstances specified in the related prospectus supplement. Underlying Loans The mortgage loans underlying the private mortgage-backed securities may consist of fixed rate, level payment, fully amortizing loans or graduated payment mortgage loans, buydown loans, adjustable rate mortgage loans, or loans having balloon or other special payment features.Such mortgage loans may be secured by single family properties.In general, the underlying loans will be similar to the mortgage loans which may be directly part of the trust assets. Credit Support Relating to Private Mortgage-Backed Securities Credit support in the form of subordination of other private mortgage pass-through certificates issued under the PMBS pooling and servicing agreement, reserve funds, insurance policies, letters of credit, financial guarantee insurance policies, guarantees or other types of credit support may be provided with respect to the mortgage loans underlying the private mortgage-backed securities or with respect to the private mortgage-backed securities themselves. Additional Information The prospectus supplement for a series for which the issuing entity includes private mortgage-backed securities will specify: · the aggregate approximate principal amount and type of the private mortgage-backed securities to be included in the issuing entity · certain characteristics of the mortgage loans that comprise the underlying assets for the private mortgage-backed securities including, to the extent available: Ø the payment features of such mortgage loans Ø the approximate aggregate principal balance, if known, of the underlying mortgage loansinsured or guaranteed by a governmental entity Ø the servicing fee or range of servicing fees with respect to the mortgage loans Ø the minimum and maximum stated maturities of the underlying mortgage loans at origination Ø delinquency status as of the cut-off date with respect to the mortgage loans · the pass-through or certificate rate of the private mortgage-backed securities or the method of determining such rate 30 · the PMBS issuer, the PMBS servicer (if other than the PMBS issuer) and the PMBS trustee for such private mortgage-backed securities · certain characteristics of credit support, if any, such as subordination, reserve funds, insurance policies, letters of credit or guarantees relating to the mortgage loans underlying the private mortgage- backed securities or to such private mortgage-backed securities themselves · the terms on which the underlying mortgage loans for such private mortgage-backed securities, or such private mortgage-backed securities themselves, may, or are required to, be purchased before their stated maturity or the stated maturity of the private mortgage-backed securities. Mortgage Loan Information in Prospectus Supplements Each prospectus supplement will contain information, as of the dates specified in such prospectus supplement and to the extent then applicable and specifically known to the depositor, with respect to the mortgage loans, which may include the following: · the aggregate outstanding principal balance and the largest, smallest and average outstanding principal balance of the mortgage loans as of the applicable cut-off date · the type of property securing the mortgage loans · the weighted average (by principal balance) of the original and remaining terms to maturity of the mortgage loans · the earliest and latest origination date and maturity date of the mortgage loans · the range of the loan-to-value ratios at origination of the mortgage loans · the mortgage rates or range of mortgage rates and the weighted average mortgage rate borne by the mortgage loans · the state or states in which most of the mortgaged properties are located · information with respect to the prepayment provisions, if any, of the mortgage loans · with respect to mortgage loans with adjustable mortgage rates, the related indices, the frequency of the adjustment dates, the range of margins added to the indices, and the maximum mortgage rate or monthly payment variation at the time of any adjustment thereof and over the life of such mortgage loans with adjustable mortgage rates · information regarding the payment characteristics of the mortgage loans, including without limitation balloon payment and other amortization provisions. If specific information respecting the mortgage loans is not known to the depositor at the time securities are initially offered, more general information of the nature described above will be provided in the prospectus supplement, and specific information will be set forth in a report which will be available to purchasers of the related securities at or before the initial issuance thereof and will be filed as part of a current report on Form 8-K with the Securities and Exchange Commission after such initial issuance. Substitution of Trust Assets SMS or the seller may, within three months of the closing date, deliver to the trustee other trust assets in substitution for any one or more trust assets initially included in your issuing entity.In general, substitute trust assets must, on the date of substitution, 31 · have an unpaid principal balance not greater than, and not more than $10,000 less than, the unpaid principal balance of the replaced trust asset · have an interest rate not less than, and not more than one percentage point in excess of, the interest rate of the replaced trust asset · have a net interest rate equal to the net interest rate of the replaced trust asset · have a remaining term to maturity not greater than, and not more than one year less than, that of the replaced trust asset · comply with each representation and warranty relating to the trust assets and, if the seller is effecting the substitution, comply with each representation and warranty set forth in the sales agreement conveying the trust assets to SMS. In addition, only like-kind collateral may be substituted.If mortgage loans are being substituted, the substitute mortgage loan must have a loan-to-value ratio as of the first day of the month in which the substitution occurs equal to or less than the loan-to-value ratio of the substituted mortgage loan on this date, using the value at origination, and after taking into account the payment due on this date.Further, no adjustable-rate loan may be substituted unless the substituted mortgage loan is an adjustable-rate loan, in which case, the substituted mortgage loan must also · have a minimum lifetime applicable interest rate that is not less than the minimum lifetime applicable interest rate on the substituted mortgage loan · have a maximum lifetime applicable interest rate that is not less than the maximum lifetime applicable interest rate on the substituted mortgage loan · provide for a lowest possible net applicable interest rate that is not lower than the lowest possible net applicable interest rate for the substituted mortgage loan and a highest possible net applicable interest rate that is not lower than the highest possible net applicable interest rate for the substituted mortgage loan · have a gross margin not less than the gross margin of the deleted mortgage loan · have a periodic rate cap equal to the periodic rate cap on the deleted mortgage loan · have a next interest adjustment date that is the same as the next interest adjustment date for the deleted mortgage loan or occurs not more than two months prior to the next interest adjustment date for the deleted mortgage loan · not be a mortgage loan convertible from an adjustable rate to a fixed rate unless the substituted mortgage loan is so convertible. In the event that more than one mortgage loan is substituted for a deleted mortgage loan, one or more of the foregoing characteristics may be applied on a weighted average basis as described in the pooling and servicing agreement or indenture.Substitution for defective qualified mortgages in transactions in which a REMIC election is made may only occur within the first two years after closing. Pre-Funding Account If specified in the accompanying prospectus supplement, a portion of the issuance proceeds of your securities (the “Pre-Funded Amount”) will be deposited into a pre-funding account to be established with the trustee (the “Pre-Funding Account”), which will be used to acquire additional trust assets from time to time during the time specified in the prospectus supplement (the “Pre-Funding Period”).Prior to the investment of the Pre-Funded Amount in additional trust assets, the Pre-Funded Amount may be invested in one or more Eligible Investments.Any Eligible Investment must mature no later than the business day prior to the next Distribution Date. 32 During any Pre-Funding Period, SMS will be obligated, subject only to availability, to transfer to your issuing entity additional trust assets from time to time during the Pre-Funding Period.Additional trust assets will be required to satisfy eligibility criteria more fully set forth in the prospectus supplement.This eligibility criteria will be consistent with the eligibility criteria of the trust assets included in your issuing entity on the settlement date, but exceptions may expressly be stated in the prospectus supplement. Use of a Pre-Funding Account with respect to any issuance of securities will be conditioned upon, among other things, the following: · the Pre-Funding Period will not exceed one year from the settlement date · the additional assets to be acquired during the Pre-Funding Period will satisfy the same underwriting standards, representations and warranties as the trust assets included in the issuing entity on the settlement date, although additional criteria may also be required to be satisfied, as described in the prospectus supplement · the Pre-Funded Amount will not exceed 50% of the principal amount of the securities issued · the Pre-Funded Amount shall be invested in Eligible Investments. To the extent that amounts on deposit in the Pre-Funding Account have not been fully applied to the purchase of additional trust assets by the end of the Pre-Funding Period, the securityholders then entitled to receive distributions of principal will receive a prepayment of principal in an amount equal to the related Pre-Funded Amount remaining in the Pre-Funding Account on the first Distribution Date following the end of the Pre-Funding Period.Any prepayment of principal would have an adverse effect on the yield to maturity of securities purchased at a premium, and would expose securityholders to the risk that alternative investments of equivalent value may not be available at that or a later time. Information regarding additional assets acquired by your issuing entity during the Pre-Funding Period comparable to the disclosure regarding the assets in the prospectus supplement will be filed on a Current Report in Form 8-K following the end of the Pre-Funding Period. Accounts For each issuing entity, the trustee or the servicers will maintain the accounts described below.The prospectus supplement may describe additional accounts, including various custodial accounts in which trust assets are held. Collection Account Each servicer will deposit into a collection account (the “Collection Account”) all payments of principal and interest on the mortgage loans for each Due Period and all unscheduled prepayments received during the Principal Prepayment period.The Collection Account will be an eligible account as required by the rating agencies.As described in the related prospectus supplement, on each Remittance Date, the servicer will remit to the trustee all amounts deposited in the Collection Account for the related Due Period and Prepayment Period, along with any interest accrued on such amounts; provided that the servicer may retain any fees owing to such servicer with respect to the related Distribution Date. Escrow Account Each servicer will deposit into one or more escrow accounts all payments with respect to tax and insurance escrow payments for each Due Period.Any interest accrued on amounts in the escrow accounts in excess of any payments of interest required to be made to borrowers, shall either be retained by the servicer or remitted to the trustee as described in the related prospectus supplement. 33 Distribution Account The trustee or its designee will maintain a distribution account (the “Distribution Account”) into which it will deposit all amounts received from the servicers on any Remittance Date and any distributions received in respect of any financial asset.The Distribution Account will be an eligible account as required by the rating agencies.On the related Distribution Date, the trustee or its designees will make distributions of amounts in the Distribution Account as set forth in the prospectus supplement. Cash Flow Agreements If so provided in the related prospectus supplement, the issuing entity may include one or more of the following instruments:interest rate exchange or swap agreements, interest rate cap or floor agreements, currency exchange agreements or corridor contracts.The principal terms of any such cash flow agreement, including, without limitation, provisions relating to the timing, manner and amount of payments thereunder and provisions relating to the termination thereof, will be described in the prospectus supplement for the related series.The applicable prospectus supplement will describe the name, originational form and general character of the business of the counterparty under any cash flow agreement.In addition, the prospectus supplement for the related series of certificates will disclose whether the significance percentage is less than 10%, at least 10% but less than 20%, or more than 20%, calculated in accordance with Item 1115 of Regulation AB (17 C.F.R. Section 229.1115).To the extent this percentage is (a) 10% or more but less than 20%, the related prospectus supplement will provide financial data required by Item 301 of Regulation S-K (17 C.F.R. Section 229.301) or (b) greater than 20%, the related prospectus supplement will provide financial statements required by Item 1115 (b)(2) of Regulation AB (17 C.F.R. Section 229.1115) and, in either case, the related prospectus supplement will contain a description of the operation and material terms of the cash flow agreement, including, without limitation, conditions to payment or limits on the timing or amount ofpayments and material provisions relating to the termination of the cash flow agreement or the substitution of another cash flow agreement.Copies of the cash flow agreement, if any, relating to a series of certificates will be filed with the SEC, if required, as an exhibit to a Current Report on Form 8-K. Credit Enhancement If so provided in the related prospectus supplement, partial or full protection against certain defaults and losses on the trust assets in the related issuing entity may be provided to one or more classes of securities in the related series.Credit support may include internal structural features and support, such as overcollateralization, subordination and shifting interest structures, or external credit support, such as letters of credit, insurance policies and reserve funds, or a combination of such forms. Unless otherwise provided in the related prospectus supplement for a series of securities the credit enhancement will not provide protection against all risks of loss and will not guarantee repayment of the entire security balance of the securities and interest thereon.If losses or shortfalls occur that exceed the amount covered by credit enhancement or that are not covered by credit enhancement or if the credit enhancement fails, securityholders will bear their allocable share of deficiencies. The applicable prospectus supplement will describe the material terms of any credit enhancement, including any limits on the timing or amount of such credit enhancement or any conditions that must be met before such credit enhancement may be accessed.If the provider of the credit enhancement is liable or contingently liable to provide payments representing 10% or more of the cash flow supporting any offered class of Securities, the applicable prospectus supplement will disclose the name of the provider, the organizational form of the provider, the general character of the business of the provider and financial information required by Item 1114(b)(2) of Regulation AB (17 C.F.R.
